PU D'AMEUEMENT DE LA CONCESSION FORESTERE N° 1U
constituée des Unités Forestières d'Aménagement
(UFA) n° 08 001 et 08 002

Lion Phone o6 Corine
SOMMAIRE

1. Caractéristiques biophysiques de la foret
2. Environnement socio-économique

3. Etat de la foret

4. AMENAGEMENT PROPOSE

4.1. Objectifs d'aménagement assignés à la foret (UFA 08001, 08002)
4.2. Affectation des terres et droit d’usage

4.2.1 Droit d'usage

42.2 Affectation des terres

4.3. Aménagement de la série de production.

44. Parcellaire
44.1 Unité forestière d’exploitation

44.2. ordre de passage dans les séries forestières

4.5. Régime et nature des coupes

4.5.1 Les lieux de prélèvement

4.5.2 Les volumes et effectifs à prélever

4.5.3. Inventaire d’exploitation

4.5.4 L'exploitation

4.5.5 Le contrôle de l’exploitation

4.5.6 Prévision des coupes dans la rotation suivante

4.6. Le programme d’intervention sylvicole.
4.7. Programme de protection de l’environnement
4.8 Autres aménagements

4.9 Activité de recherche

5. PARTICIPATION DES POPULATIONS A L’AMENAGEMENT DE LA CONCESSION

5.1. Cadre organisationnel et relationnel.
5.2 Mécanisme de résolution des conflits

5.3. Mode d'intervention des populations dans l’aménagement

54. Evolution des relations populations-forets

6  REDACTION DES PLANS DE GESTION QUINQUENNAUX ET PREVISION DU PLAN
D’AMENAGEMENT

6.1. la révision

6.2. Suivi de l’aménagement forestier

7. BILAN ECONOMIQUE ET FINANCIER

7.1. Les revenus
72.Recettes
73.Bilan
LISTE DES FIGURES

Figure 1 : carte de base de la zone inventoriée

Figure 2 : plan de sondage

Figure 3 : Les effectifs exploitables du massif

Figure 4 : Histogramme des effectifs par classe de diamètre
Figure 5 : Les volumes exploitables et les volumes commerciaux.
Figure 6 : Histogramme de volume par classe de diamètre
Figure 7 : Carte des affectations du massif

Figure 8 : Histogramme des effectifs par groupement d’essences
Figure 9 : Histogramme des effectifs des essences principales.
Figure 10 : Distribution des effectifs tous diamètres confondus
Figure 11 : Carte des UFE

Figure 12 : Carte des AAC
Liste des tableaux

Tableau 1 :
Tableau 2 :
Tableau 3:
Tableau 4:
Tableau 5:
Tableau 6:
Tableau 7:
Tableau 8 :
Tableau 9 :

Tableau 10:

Tableau
Tableau
Tableau
Tableau
Tableau
Tableau
Tableau

Tableau

D ® J OO 1 PR D ND

Tableau

Tableau 20

Listes des essences Principales I et Principales IT

Distribution des superficies

Distribution des effectifs tous diamètres confondus

Distribution des effectifs exploitables tous diamètres confondus
Distribution des effectifs par classe de diamètre

Distribution des volumes tous diamètres confondus

Distribution des volumes exploitables tous diamètres confondus
Distribution des volumes par classes de diamètres

Listes des essences retenues

Les accroissements

: Répartition des superficies par série

: Distribution des effectifs par classe de diamètre

: Distribution des effectifs tous diamètres confondus

: Distribution des effectifs exploitables tous diamètres confondus
: Pourcentage de reconstitution des effectifs exploitables avec les DME

: Pourcentage de reconstitution des effectifs exploitables avec les DME revus

: Distribution des volumes exploitables tous diamètres confondus

: Découpage des UFA 08001-08002 en Unités Forestières d'Exploitation
: Découpage des UFE en Assiettes Annuelles de Coupe et l’ordre de passage

: Redevance et taxes sur l’exploitation forestière suivant la loi des finances
LISTE DES ABREVIATIONS

UFA: Unité Forestière d’ Aménagement

UFE: Unité Forestière d'Exploitation

DME/AME: Diamètre minimum d’Exploitabilité d’ Aménagement
DME/ADM: Diamètre Minimum d’Exploitabilité fixé par l’ Administration
INC: Institut National de la Cartographie

AAC: Assiette Annuelle de Coupe
1. Caractéristiques bio-physiques de la forêt
I.1 Informations administratives

[.1.1. Définition de la concession
Par décret du Premier Ministre N° 96/120/PM du 14 mars 1996, la société EGTF RC CORON
BP 136 YAOUNDE a été déclarée attributaire d’une concession d’exploitation forestière
définitive n° 1026 constituée par les UFA n° 08 001 et 08 002 situées dans les départements du

MBAM et KIM (arrondissement de YOKO) et de la Haute Sanaga (arrondissement de NANGA
EBOKO et de MINTA), province du Centre

1.1.2 Superficie
La superficie totale de la concession est de 125.509,86 ha, divisée en deux blocs

- le bloc 1 pour 50.506,16 ha (UFA 08 001 )
- le bloc 2 pour 75.003 ha (UFA 08 002 )

1.13 Situation géographique et limites

La concession sus mentionnée est délimitée ainsi qu’il suit :
e Bloc 1 : 50.506,16 ha

Le point A dit de base, se situe sur le confluant de la Sanaga et de son affluent Douma
Au Sud :

Du point À, suivre en aval le cours de la Sanaga jusqu’à l’intersection de la piste Ndouba Metep,
our atteindre le point B1

A l’Ouest : Du point B1 , suivre vers Metep pour atteindre le point C1 situé à 1,4 km au Nord de la
traversée de Tadim sur ladite piste

Du point C1, suivre une droite de gisement 261° 5° sur une distance de 21,3 km pour atteindre le

Du point D1 , suivre une droite de gisement 256°5° sur une distance de 21,2km pour atteindre le point

Au sud-est :

Du point El, suivre une droite de gisement 125° sur une distance de 13 km pour atteindre le point F1
situé sur la piste piétonne Ngoadjou-Dimon

Du point F1, suivre une droite de gisement 133° sur une distance de 10,6 km pour atteindre le point
G1 situé sur la rivière Ngon

Du point G1, suivre une droite de gisement 130° sur une distance de 9,2 km pour atteindre le point
H1 situé sur la rivière Douma, affluant de la Sanaga
Du point H1, suivre en aval le cours de la rivière Douma jusqu’à l’intersection de la Sanaga, puis
rejoindre la pont A1 dit de base

+ Bloc2:75003ha

Le point AS, dit de base, se situe à la traversée de la rivière Medi sur la piste Mbatoua Makagne.
A l’ouest :
Du point AS, suivre la piste vers Makagne pour atteindre le point B5, situé au carrefour de Makagne

Au nord et à l’est :

Du point B5, suivre la piste vers Tokare pour atteindre le point CS situé à l’intersection des pistes
Makagne-Tokare et Tokare Wabé

Du point CS, suivre la piste vers Ngok pour atteindre le pont DS situé à 7,2 km au sud de la traversée
de la rivière Ndjam, affluent de Likiri

Au sud :

Du point DS , suivre une droite de gisement de 255° sur une distance de 19,6 km pour atteindre le
point ES , situé sur la rivière Lukom

Du point ES , suivre une droite de gisement de 266° sur une distance de 8,5 km pour atteindre le
point F5 , situé sur la rivière Metom

Du point F5 , rejoindre la rivière Medi et suivre celle-ci jusqu’au point de base AS.
Figure 1 : Carte de base du massif

10
1.14 Acte de classement

Cette concession est en cours de classement

1.1.5 Droit divers

Aucun droit et servitudes particuliers ne grèvent cette foret
1.2 Facteurs écologiques

1.2.1 Climat

L'ensemble de la zone subit l’influence du climat de type équatorial à quatre saisons, avec cependant
de légères différences entre le Sud et le Nord

+ Au Sud

- une grande saison des pluies qui va de mi-septembre à mi-décembre
- une grande saison sèche qui va de mi-décembre à mi-mars
- une petite saison des pluies qui va de mi-mars à mi-juin

- une petite saison sèche qui va de mi-juin à mi-septembre
La hauteur maximale des pluies se situe entre juillet et août et la température moyenne varie 27 et 30°
+ Au Nord

La partie Nord (yoko) connaît un climat de transition entre la zone forestière et la zone de savane :
c’est un climat de type semi-équatorial à quatre saisons :
- une grande saison des pluies de septembre à novembre
- une grade saison sèche de novembre à mars
- une petite saison des pluies de mars à juin
- une petite saison sèche de juillet à août.

La pluviométrie varie entre 1600 et 2000 mm d’eau par an et les températures entre 20 et 30°.
L’humidité relative quant à elle varie entre 70 et 80%, l’ensoleillement est intense. Le vent (harmattan)
vient du Nord et les moussons viennent du Sud.

1.2.2 Végétation

La zone à inventorier est une transition entre la foret dense et la savane septentrionale, de vastes
étendues de savane caractérisées par la présence de galeries forestières et des bandes de forets assez
riches le long des cours d’eau sont les types de végétations les plus rencontrées.

On remarque cependant, dans les deux blocs, la présences des forets permanentes, surtout aux
environs de Metep, Ngok Wales Mekambing, Makagne jusqu’à Mbatoua.

Dans ces forets permanentes, on note la prédominance des espèces exploitables telles que l’iroko
(micia Excelsa), les Acajous (Khaya Ivorensis et Khaya Anthotheca), l’Ayous (Tripolochyton Scleroxy),

11
Bété (Masonia Altissima), Dibetou (Lovoa trichiloides), Moabi ( Baillonnella toxisperma), Landa
Œrythroxylum Mannii), le Fraké (teminalia superba), Ilomba (Pycnanthus angolensis), Doussié de savane
(Afzelia Africana), Sapelli (Entandrrophragma cylindricum), Bossé «F » (Guarea thompsonii) Ebaha
(Berliniia Bracteosa), Eyong (Eribioma oblonga), Nkanag (Sterculia Rhniiopetala), Formager (Ceiba
pentandra), Dabema (Pptadeniiastrum —AF), Sipo (Entandrogphragma Utile), Tiama (Entandrogphragma
angolensis), Bongo «H » (olon) (Fagara Heitzii), Bahia (Mitragyna ciliiata) Kossipo (Entandrogphrama
candollei), Koto (pteygota marco carpa).

1.2.3. Relief et hydrographie

Avec quelques rares sommets, toute cette région est située sur le vaste plateau Sud-camerounais
dont la région de Yoko constitue le début de la falaise qui évolue vers le Nord ; c’est une zone
exclusivement plate dans l’ensemble. Les sols sont issus des roches granitiques avec une épaisse couche
superficielle d’humus très favorables à l’agriculture.

En ce qui concerne l’hydrographie, le régime des cours d’eau est très irrégulier. En saison sèche,
tous les cours d’eau tarissent sauf la Sanaga et la Likii dont le niveau baisse considérablement. Parmi ces
cours d’eau, on peut citer entre autres la Doumo, le Lukum, le Médim et autres. Ce sont les principaux
affluant de la Sanaga. La grande saison sèche est très rude dans cette région.

12
2. Environnement socio-économique
2.1 Etude socio-économique

Une étude socio-économique ayant pour objet de mesurer les paramètres et les indicateurs relatifs
à l’utilisation des terres, à l’exploitation de l’écosystème forestier et à la sociologie dans le terroir abritant
le massif forestier a été menée.

Son objectif principal constituait à faire des propositions tendant à atténuer ou à diminuer la
pression des populations sur la foret au cas où cette pression existerait et à améliorer en même temps, le
cadre de vie de ces populations.

L'étude a révélé que, compte tenu de la grande disponibilité des terres et de l’ignorance des
populations locales quant à l’utilisation des intrants agricoles, celles-ci pratiquent une agriculture
itinérante extensive sur brûlis, avec de longues jachères, pratiques nocives pour l’écosystème forestier.
Mais, la faible densité de la population (moins de 6 habitant au km2) et les méthodes culturales
rudimentaires, éloignent une menace réelle sur la foret.

Le soucis majeur des populations locales est de voir leur zone désenclavée par :

- la création des pistes et routes viables
- la réhabilitation des pistes abandonnées

- la remise en fonctionnement du bac sur la sanaga.
2.2. Les populations
La région forestière inventoriée est habitée par plusieurs groupes ethniques :
On note au Sud, c’est à dire, dans la Haute Sanaga, de Mekom III à Ngok, les Baboutés et les
Bavecks majoritaires, puis les Bamveles.
Dans la région de Yoko, on trouve les Bavecks, également dans les villages Mekanbing, Wabe, Megang.

Les Bavecks du Nord se divisent en deux groupes : les Yalongo et les Yabandi.

Plus loin, dans les villages Mbatoua, Melmvi, Makouri, Guére, Djin et Djere, on trouve les
Voutés.

En dehors de ces groupes ethniques, on trouve également dans la ville de Yoko et ses environs des
revenants tels que les Bayas, les Bororo, les Képérés et les Tiares.

2.3. Agriculture, chasse et pêche

Compte tenu de la faible densité des populations et de l’enclavement de ladite région l’agriculture

l’homme. Le seul grand handicap de la région est la fréquence des feux de brousse pendant la saison
sèche.

Dans cette région, les populations ont pour principale activité la chasse.
L'agriculture est une activité de subsistance, sauf aux villages Mengang, Mekou III et Ndouma où

l’écoulement des produits vers les marchés de Yoko d’une part, et la gare ferroviaire de Mengue d’autre
part, sont proches. Dans le reste des villages, l’activité agricole est presque insignifiante.

14
Les principales cultures

e la région sont: le manioc, la maïs, le plantain, le macabo, le

concombre, les légumes divers , les ignames, etc.

On note également les cultu:

En ce qui concernent les cu
de la Haute Sanaga, à Yoko quelqu

La chasse, qui constitue la
des populations en protéines anima

res d’arbres fruitiers : safoutier, manguiers , agrumes de toutes sortes.

tures industrielles, on rencontre surtout le cacao et le café dans la zone
es rares cacaoyères souvent dévastées par les feux ce brousse.

principale activité des jeunes est la seule source d’approvisionnement
es. Ceci explique la non existence de l’élevage traditionnelle.

Les espèces courantes les plus chassées sont surtout les antilopes, les singes, les buffles et chimpanzés,

porcs-épics, hérissons, biches, élépl

ants.

En ce qui concerne la pêche, elle est pratiquée le long de la Sanaga et par les riverains de la rivière

Likiri aux environs de Metep.

24. Les infrastructures.

La zone à inventorier est pratiquement non desservie par un réseau routier, surtout la partie Sud à
cause de la Sanaga où le bac qui servait à la traversée n’existe plus.

À Yoko, il existe la piste Yoko-Megang Mbabua où les derniers passages d’engins datent d’au

moins vingt ans.

2.5. Les activités industrielles.

Elles sont absolument inexistantes sur toute la zone.

15
3. Etat de la forêt
3.1. Historique de la foret

La concession forestière n° 1026 constituée des UFA 08 001 et 08 002 a été attribuée à la Société
EGTF RC CORON le 14 mars 1996 par décret du Premier Ministre n° 96/120/PM. Depuis la date
d’attribution, 07 Assiettes de coupe ont été octroyées.

3.2. Synthèse des résultats d’inventaire d’aménagement

L’inventaire forestier de la concession a été menée par l’office National de Développement des
Forets (ONADEF), organisme d’Etat, suivant les normes de stratification forestière du territoire pour une
cartographie au 1/500008, et les normes d’inventaire d'aménagement et de pré-investissement.

3.2.1. Méthodologie

Le plan de sondage conçu par l'ONADEF a permis de déterminer la faction du territoire à
échantillonner, la technique utilisée a fait appel à un sondage systématique à un degré pour l’unité
statistique de base (parcelle). Il s’est agit d’un plan où sont préliminairement tracés des layons que suivent
les équipes d’inventaire.

Le taux de sondage minimum est de 05% pour une concession de superficie supérieure à 50.000
ha , le taux utilisé par l'ONADEF a été de 1% soit une superficie à parcourir de 13.676 ha réparties sur
27.352 parcelles de 0,5 ha.

3.2.2. Exécution des travaux sur le terrain

Les travaux sur le terrain ont été exécutés dans l’ordre chronologique suivant :
- la matérialisation des points de base
- le layonnage consistant à matérialisation sur le terrain le plan établi de sondage pour
l'ouverture des layons en forets.
Pendant ce travail, les peuplements ont été identifiés, la longueur des layons vérifiée et les détails

topographiques notés.

- Le comptage : consistant à parcourir les layons de sondage pour relever les données
dendrométriques d’essences dans les parcelles le long des layons.

- traitement des données de sondages.

Les données ont été saisies dans le logiciel TIAMA (Traitement d’Inventaires Appliqué à la
Modélisation des Aménagement) agréé par le Ministère de l'Environnement et des Forets.

17
3.2.3 Présentation des résultats.

Les essences principales I et IT inventoriées figurent au tableau 1 ci-après :

Tableau 1 : Liste des essences principales I et principales IT

Essences Principales I
Acajou À Grandes Folioles | Bossé Clair Doussié Sanaga |Moabi
Acajou Blanc Bossé Foncé Ebène Sapelli
Acajou de Bassam Dibetou Iroko Sipo
Ayous Doussié Blanc Kossipo Tiama
Azobé Doussié Rouge Kotibé Wengue
Bété

Essences Principales IT
Aningré "A" Bongo H (Olon) |Longhi Pao Rosa
Aningré "R" Bubinga Rose Lotofa
Bahia Eyong Movingui

Nota Bene : Les noms scientifiques de ces espèces se trouvent en annexe.

Table de contenance

Le tableau 2 ci-dessous montrent les superficies des différentes strates cartographiques
à l’intérieur des limites des UFA 08-001 et 002 ainsi que leur pourcentage par rapport

au total.
Tableau 2 : Distribution des superficies
N° | Libellés des strates cartographique Ha %

1 | Forêt dense humide sempervirente densité forte 4 027,62 3,21

2 | Forêt dense humide sempervirente densité faible 7 666,13 6,11
3 | Galerie forestière forte 593581] 12,70
4 | Galerie forestière faible 5504,78| 12,35
Forêt Primaire 43 134.34! 3437

5 | Forêt secondaire adulte de densité forte 2 428,85 1,94
6 | Forêt secondaire adulte de densité forte avec châbli partiel 2 957,52 2,36
7 | Forêt secondaire adulte de densité faible 2 039,90 1,62
8 | Forêt secondaire jeune de densité forte 6485,89| 13,13
9 | Forêt secondaire jeune de densité faible 005231 8,01
Forêt Secondaire 33 96447| 27,06

10 | Forêt marécageuse Inondée Temporairement 3715,95| 10,93
11 | Forêt marécageuse Inondée en permanence 732,77 0,58
Sol Hydromorphe 4448,72| 11,51
Total Terrain Forestier 91547,53| 72,94

12 |Savane arborée 27 566,53| 21,96
13 Savane boisée 639581 5,10
Total Terrain boisé 33 962,341 27.06
Total Tout Terrain 125 509,88 | 100,00

18
Figure 2 : Plan de sondage

19
3.2.1 Les effectifs

3.2.1.1 Distribution des effectifs tous diamètres confondus

Dans les UFA n° 08-001 et 08-002 le Mutondo, le Landa, le Fraké, le Dibétou, le Kumbi et le

Nkanang sont les essences les plus représentées. Cette représentation porte sur les essences Principales I,
Principales II et Secondaires.
Tableau 3: Distribution des effectifs tous diamètres confondus
Noms Commerciaux |Tige/ha | Total % Noms Tige/ha Total %
Commerciaux

Mutondo 591] 537141) 12.,60/Onzabili K 0,14 12546] 0,29
Landa 3,72] 337621 7,92|Acajou Blanc 0,12 11296| 0,26
Fraké / Limba 2,98! 271 101 6,36|Bosse Foncé 0,11 10 041 0,24
Dibétou 2,79] 253530) 5,95)Acajou de bassam 0,08 7632] 0,18
Kumbi 2,65] 240979) 5,65/Longhi 0,08 7430] 0,18
Lotofa / Nkanang 2,32| 210856| 4,95|Ebène 0,07 6308) 0,15
Doussie Sanaga 2,07] 188265) 4,42/Kossipo 0,07 6242] 0,15
Tali 2,02] 183244) 4,30|Doussie Rouge 0,06 5 161 0,12
Iroko 1,96] 178244) 4,18]Tiama 0.06! 5026] 0,12
Dabema 1,63] 148 102] 3,47/Bongo H (Olon) 0,06 5014) 0,12
Fromager 1,55! 140571 3,30/Ako W 0,06 4994! 0,12
Padouk Rouge 1,52] 139316] 3,24/Eyek 0.06! 4905) 0.12
Angueuk 148] 134296|  3,15|Oboto 0,03 3765] 009
Bété 1,33] 120489) 2,83Sipo 0,03 2514) 0,06]
Ayous / Obeche 1,11| 100408 2,36/Okan 0,03 2506| 0,06
Ilomba 0,83] 75306| 1,77/Moabi 001 1295] 0,03
Tatandza 0,83) 75306] 1,77|/Ako A 001 1288] 0,03
[Ekoune 0,83) 75306] 1,77/Gombé 001 1245] 0,03
Diana Z 0,76| 69030] 1,62/Lati 001 1234] 0,03
Mambodé 061 55224] 1,30 Mukulungu 001 1255] 0,03
Koto 0,59/ 53 969 1,17/Nganga 001 1213| 0,03
Bahia 0,58| 52714] 1,24|Wengue 0,00 251] 0,00
Aiélé 0,57/ 51459] 1,21|Pao Rosa 0,00 196] 0.00
Aningré R 0,48 43 797] 1,00|Tiama Congo 0,00 180] 0,00
Eyong 0,46! 42173 1,00|Makoré 0,00 179] 0.00
Emien 0,46| 42049 1,00/Naga Parallele 0,00 142] 0,00
Ebiara Edéa 0,43 38 908]  0,91|Tola 0,00 137] 0.00
Padouk Blanc 0,33 30270]  0,71|Zingana 0,00 133| 0,00
Kotibé 0,33) 29974) 0,71/Odouma 0,00 132] 0.00
Bilinga 0,29! 26714) 0,62/Andoung Rose 0,00 128| 0,00
Aningré À 0,29! 26510! 0,62 Kondroti 0,00 125] 0,00
Bodioa 026| 23847] 0,56/Andoung Brun 0,00 121 0,00
INiové 0,26| 23847| 0,56|[Ozigo 0,00 119) 0.00
Sapelli 0,25] 22592| 0,53/[Limbali 0,00 114) 0,00
Osanga 0,23 21337) 0,50/Bubinga Rose 0,00 112] 0,00
Alep 0,19) 17577)  041/Framiré 0,00 107, 0,00
Azobé 0,19) 17 567)  0,41|Etimoé 0,00 104! 0,00
Doussié Blanc 0,19 17 569), 0,41 Movingui 0,00 103] 0,00
Acajou à grandes folioles 0,17 15 061 0,35|Tchitola 0,00 103] 0,00
Bosse Clair 0,14 12557) 0,29 Bubinga E 0,00 102] 0,00
[Lati parallèle 0,14 12549) 0,29 Total 46,93| 4262 010! 100,00

20

32.12 Distribution des effectifs exploitab

De toutes les essences exploitables, le Fraké,
Rouge, l’Ayous et le Nkanang sont les essences

essentiellement les essences Principales I, Principale:

es tous diamètres confondus

le Dabéma, le Tali, le Fromager, le Landa, le Padouk
es plus représentées. Cette représentation concerne

s IT et Secondaires.

Tableau 4: Distribution des effectifs exploitables tous diamètres confondus
Noms Essences | Tige/ha | Total | % Noms Essences Tige/| Total %
ha
Frake / Limba 1,39] 126459] 9,93|Landa 0,08 6 876 0,54
Dabema 1,37| 124387) 9,77/Kumbi 0,08 7384 0,58
Fromager / Ceiba 127] 115454) 9,07/Longhi 0,07 6 623 0,52]
Dibétou 0,88| 79611| 6,25|Sapelli 0,06 5987) 047
Tali 0,77| 70256| 5,52/Bilinga 0.06! 5632 0,44
Ayous / Obeche 0,77| 69672] 5,47|Kossipo 0,06 5 536 0,43
Doussie Sanaga 0,59! 53857| 4,23|Lati parallèle 0,06 5 324 0,42]
Padouk Rouge 0,51| 46237] 3,63|Alep 0,06 5121 0,40!
Lotofa / Nkanang 041! 36879] 2,90|/Doussié Rouge 0,05 4 629 0,36!
Angueuk 0,37| 33156] 2,60/Sipo 0,05 4613 0,36!
Iatandza 0,36] 32519) 2,55/Ako W 0,04 3956| 0,31
Mutondo 0,35] 31459] 2,47/Eyek 0,04 3 648 0,29
Padouk blanc 0,29! 26413| 2,07|Oboto 0,04. 3 628 0,28
Bahia 0,29! 26182| 2,06/Bongo H (Olon) 0,02 1375 0,11
Eyong 028| 25143| 1,97|Gombé 001 874 0,07]
Mambode 026| 23672| 1,86/Nganga 001 867 0,07]
Iroko 026! 23189] 1,82/Mukulungu 001 672 0,05
Aiele 0,25| 22473| 1,76|Okan 0,00 517 0,04
INiove 020! 18415] 1,45|Aningré A 0,00 329 0,03
[Ekouné 0,18] 16189] 1,27|/Ako A 0,00 324 0,03
Ilomba 0,16! 14453] 1,14[0douma 0,00 98 001
Emien 0,16! 14138] 1,11/Limbali 0,00 97 0,00!
Doussié Blanc 0,15] 13892] 1,09/Naga Parallele 0,00 96 0,01
Aningré R 0,15] 13248] 1,04/Kondroti 0,00 89 0,01
Ebiara Edéa 0,14| 12361] 0,97|Etimoé 0,00 73 001
Bété 0,14] 12356| 0,97/Andoung Rose 0,00 23 0,00
Bodioa 0,12] 10458] 0,82/Bubinga Rose 0,00 19 0,00
Diana Z 0,12] 11245] 0,88/Andoung Brun 0,00 19 0,00
Ossanga 0,12] 11219] O0,88/Movingui 0,00 17 0,00
Azobé 0,11| 10329] 0,81/Wengue 0,00 17 0,00!
Koto 0,11 9734] 0,76|Acajou à grandes folioles 0,00 16 0,00
Acajou blanc 0,10 8932] 0,70|Pao Rosa 0,00 15 0,00
Kotibé 0,10! 8786| 0,69/Bubinga E 0,00 14 0,00!
Bosse Fonce 0,10 8769! 0,69|Ozigo 0,00 14 0,00
Lati 0,10! 8734] 0,69/Tchitola 0,00 13 0,00!
Bossé Clair 0,09 8632] 0,68 Moabi 0,00 12 0,00
Onzabili K 009! 8475] 0,67|[Ebène 0.00 11 0,00!
Total 14,02] 1 273 240] 100,00]

21
Figure 3:

3%

14,04%

Effectifs exploitables

10,25%

6,45%

B Frake

m Ayous
OTal

D Landa

m Fromager
B Dabema
® Padouk R
D'Autres

22
3.2.1.3 Distribution des effectifs par classe de diamètres toutes essences confondues

Tableau 5: Distribution des effectifs par classe de diamètre et par groupement d’essences

Classe Principales I Principales II Secondaires Totaux
diamètre] Tiges % Tiges % Tiges % Tiges %
20-30 464753| 38,20] 405 087 42,86 779359) 37,07] 1649 198] 38,68
30-40 334574] 27,54) 260 440 27,62 502 723| 23,94] 1097 736] 25,78
40-50 280 329| 23,10] 233 319 24,76 341726] 16,22| 853642] 20,08

50-60 31 974 262] 12472 131 339995! 7.01 192151] 4,49
60-70 27 206| 223| 10538 1,11 81418] 3.86 119162] 2,79
70-80 24 147 1,98 9372 0,99 80594] 3,82 114113] 2,67
80-90 23 970] 1,96 7 507 0,79 62197) 295 93674] 2,19

90-100 18 704 1,53 3275 0,35 57142] 2,71 79121] 1.85
100 & + 10 235 0.84 2 003 021 50978] 242) 63216] 1.48
TOTAL | 1215888] 100,00! 944012] 100,00! 2102 110]100.00] 4 262 010] 100,00

Les effectifs des essences secondaires sont plus abondants. Toute fois, cette forêt est relativement
riche en essences Principales I, mais moins riche en essences Principales IT. Pour un meilleur équilibre de
la forêt, un effort de promotion des essences secondaires serait certainement souhaitable.

Figure 4 : Histogramme des effectifs exploitables par classe de diamètre et groupe d’essence
200000
800000
700000

600000

Ju Principales 1
600000 Ju Principales 2
In Secondaires

Effectifs

400000
300000
200000

100000

a] n]) nf m0 -f

1 2 3 4 5 6 7 8 9
Classes de diamètre

23
3.2.2 Les Volumes

3.2.2.1 Distribution du volume en mètre cube tous diamètres confondus

Sur toute la superficie de l’'UFA, pour toutes les classes de diamètres confondus, et pour les

essences nobles le Fromager, le Fraké, le Dabema, l'Ayous, l'Iroko, le Tali, le Mutondo, le Landa,

et Le Dibétou ont des volumes bruts les plus importants.

Tableau 6: Distribution des volumes en mètre cube tous diamètres confondus
Noms Commerciaux Total Vol/h| % [Noms Total Vol/h| %

a Commerciaux a
Fromager 1031691,21| 8,22110,30/Acajou Blanc 27612,17| 0,22/ 0,28
Frake / Limba 948 854,69) 7,56] 9,48|Bosse Clair 2635707| 0,21 0,26]
Dabema 921 242,52] 7,34) 9,20|Aningre "A" 2635707| 0,21 0,26]
Ayous / Obeche 548 478,18] 4,37| 5,48)Acajou De Bassam 25101,98| 0,20/ 0,25
Iroko 527 141,50] 4,20] 5,26 Kossipo 25101,98| 0,20/ 0,25
Tali 486978,33| 3,88) 4,86|Onzabili K 25101,98| 0,20/ 0,25
Mutondo 47317225] 3,77] 4,73|Doussie Blanc 23 846,88] 0,19, 0,24.
Landa 42673359] 3,40] 4,26|Eyek 22591,78| 0,18/ 0,23
Dibetou 415437,70| 3,31) 4,15/Niove 20081,58| 0,16/ 0,20
Doussie Sanaga 394 101,02] 3,14) 3,94/Bosse Fonce 1882648] 0,15 0,19
Padouk Rouge 376 529,64] 3,00] 3,76 Longhi 1631628] 0,13] 0,16]
Lotofa / Nkanang 366 488,85] 2,92) 3,66|Acajou à gdes 13 806,09! 0,11 0,14
Folioles

Angueuk 215 876,99) 1,72) 2,16 Sipo 13 806,09! 0,11 0,14
Emien 212111,70| 1,69) 2,12/Ako "W" 13 806,09! 0,11 0,14
Kumbi 203 326.,00| 1,62] 2,03/Okan 1255099! 0,10! 0,12
Bete 185 754,62] 1,48] 1,86 Doussie Rouge 11295,89) 009 O,11
Bahia 184 499,52] 147| 1,84 Ebène 8785,69| 0,07| 0.09
Tatandza 175 713,83] 1,40] 1,76|/Tiama 8785,69| 0,07| 0.09
Tomba 150 611,86, 1,20] 1,50/Pao Rosa 7530,59) 0,06! 0,07
Eyong 138 060,87] 1,10] 1,38 Mukulungu 627549) 0,05) 0,06
Aiele 13429557) 1,07] 1,34/Naga parallèle 627549) 0,05) 0,06
Sapelli 111 703,79) 0,89! 1,12/Oboto 627549) 0,05) 0,06
Bilinga 106 683,40! 0,85] 1,07 Moabi 251020] 0,02| 0,05
Koto 99 152,80] 0,79) 0,99/Kondroti 251020) 0,02), 0,05
[Ekoune 95 387,51| 0,76] 0,95/Gombe 251020) 0,02), 0,05
Ebiara Edea 90 367,11] 0,72] 0,90|Wenge 251020) 0,02), 0,05
Diana Z 8911201) 0,71} 0,89/Ako "A" 1255,10| 0,01 001
Mambode 82 836,52) 0,66| 0,83|Andoung Brun 1255,10| 001 001
Lati Parallèle 55224,35| 0,44] 0,55/Andoung Rose 1255,10| 001 001
Bodioa 52714,15) 0,42) 0,53/Nganga 1255,10| 001 001
Azobé 50 203,95] 0,40! 0,50/Etimoé 1255,10| 001 001
Aningre "R'" 50 20395] 0,40! 0,50|Bubinga Rose 1255,10| 001 001
Bongo "H" (Olon) 50 203,95] 0,40! 0,50/Lati 1255,10| 001 001
Ossanga 45 183,56| 0,36] 0,45|Tchitola / Dibamba 1255,10| 001 001
Kotibe 43 92846| 0,35] 0,44/Zingana 1255,10| 001 001
Padouk Blanc 42 673,36] 0,34] 0,43/Movingui 560,00! 0,00! 0.006
Tola 42 673,36] 0,34] 0,43|Makoré / Douka 550,00] 0,00) 0.005
Alep 4141826] 0,33] 0,41[Total 10011 77,03] 79,76] 100,00

24
3.222 Distribution du contenu exploitable en mètre cube tous diamètres confondus

Tableau 7 :Distribution des volumes exploitables en mètre cube tous diamètres confondus

Les volumes les plus importants sont ceux du Fromager, du Dabema, du Fraké, de l'Ayous, du Tali, du

Padouk rouge, de l'Emien, du Nkanang, du Landa, de l’Iroko, du Bahia, etc.
Volume Brut Volume Commercial Volume Brut | Volume Commercial
Noms des àl'ha| Total |àl'hal Total [Nomsdes à Total à Total
Essences Essences l'ha l'ha
Fromager 10,751976 363,14] 2,69] 244 090,78|Onzabili "K" 020|18439,77| 0,11| 10 141,87
Dabema 8.50/772315,33| 4,68] 424 773,43|Padouk Blanc 0,14] 12 628,80] 0,08) 6 945,84
Frake / Limba 8.081733 882,74] 2,02] 183 470,68|Longhi 0,14/12 769,08] 0,08) 7 022,99
Ayous / Obeche 448/406 796,00! 2,64) 240 009,64/0kan 0,12] 10 990,16] 0,08] 7693.11
Tali 4,20/381 57608] 1,34) 122 104,35|Acajou Blanc 0,12/10971,32| 008) 767992
Padouk Rouge 2.891262 388,88| 0,87| 78 716,66/Sipo 0,11|10 389,79! 007) 6285.82
Emien 2,111191 842,79] 1,16] 105 513,54/Tola 0,10! 9398,61| 003) 3 007,56
Lotofa / Nkanang 2.091189 865,13] 0,77) 70 250,10)Ako "W" 0,10! 8937,16| 0,04 3 574.86
Landa 1.871169 70238) 1,03) 93 336,31|Bosse Clair 0,09! 8635,80| 0,04) 3 454,32
Iroko 1,731157 083,00| 0,86] 78 541,50|Bosse Fonce 0,10! 8 909,95! 0,04 3 563,98
Bahia 1471133 407,54) 0,81] 73 374,15|Aningre "A" 0.07! 6648,72| 0,04 402248
Tatandza 135112301006) 0,74) 67 655,54|Tiama 0,07! 6563,96| 004)  3971,19
Angueuk 1,30/118 320,79] 0,72] 65 076,98 /Naga Parallele 0,907| 6 309,69] 0,04 3 470,33
Dibetou 1.271115 50498) 0,64) 57 75249/Niove 0,07| 642942] 005) 4 500,59
Eyong 1,17/106 341,80] 0,47] 42 536,72|Doussié Rouge 0.07! 6 380,16] 0.05 4 466,11
Doussie Sanaga 1,16/105 117,53] 0,81! 73 582,27 Mukulungu 0,06| 5 923,57] 0,04 3 257,96
Mutondo 1.02/ 9270534) 0,56) 50 987,94/Ebene 0,06! 5575,13| 0,04) 3 902,59
Aiele 1.00| 90 934,86] 0,40! 36 373,94)/Doussié blanc 0,06! 5 130,15] 004) 3 591,10
Homba 0,96! 87 262,06| 0,48] 43 631,03/Pao Rosa 0,04! 3 320,18] 001 1 22847
Sapelli 0,71| 64792,03| 0,50! 45 354,42/Acajou à gd Foliole | 0,03] 2 523,88] 0,02 1 766,72
Ebiara Edéa 0,68] 6181612) 0,37] 33 998.87|Oboto 0,03! 2354,36| 0,02 1 694.89
Bilinga 0,62! 5664769] 0,34] 31 156.23 Moabi 0,02! 2241,35| 0,02 1 568.94
Koto 0,59! 5375478] 0,27] 24 189,65 Kondroti 0,02! 2081,26| 0,00 416,25
Kumbi 0,56] 5124974) 0,31] 28 187,36 Gombé 0,02! 1 582,13] 0,00 395,53
[Lati Parallèle 0,54! 49093,15| 0,30! 27 001,23/Tchitola / Dibamba | 0,01! 1 393,78] 0,00 418,13
Bete 0,56] 50 789,86] 0,28] 25 394,93|Andoung rose 0901| 1252,52| 001 626,26
Mambode 049! 44346,75|) 0,27| 24 390,71 |Andoung brun 0,01! 1064,17| 001 532,09
[Ekoune 047! 4235967) 0,26] 23 297.82/Zingana 001! 875,82] 0,00 324,05
Diana "Z" 045! 41257,83| 0,25] 22 691.81|Etimoé 001 875,82] 001 481,70
Bodioa 0,44! 39713,37| 0,24] 21 842,35 Framiré 001! 781,65] 001 547,16
Azobe 0,40! 3605989) 0,22] 19 832,94)Ako A 001! 76281] 001 461,50
Ossanga 0,33| 3037126] 0,18] 16 704,19/Bongo H (Olon) 001 762,81! 0,00 419,55
Alep 0,33] 3006990! 0,13] 12 027,96 |Bubinga Rose 001! 536,79] 0,00 295.23
Kotibe 0,31! 27 800,30] 0,21] 1946021 Movingui 001! 527,38] 0,00 195,13
Eyek 0,23| 2105741] 0,13| 11 581,58 Makoré 001 517,96! 0,00 191,64
Kossipo 0,23| 2103643] 0,13] 11 805,33/Lati 0,00! 386,11] 0,00 212,36
Aningre "R" 0,22] 1997996! 0,11] 9 989,94/Nganga 0,00! 386,11] 0,00 212,36
Acajou De Bassam | 0,21] 19259,83] 0,15] 13 481.88[Total 677116 158 781/29,34| 2 664 408
Figure 6: Volume exploitable Volume commercial

© Fromager 9 Fromager

8 Dabema B Dabema

D Frake 0 Frake

O Ayous 16,09% O'Ayous

mTal 39,62% À mTal

8 Padouk Rouge 1 Padouk Rouge

8 Emien 1m Emien

9 Autres 18 Autres,

10,19% 25

3,16%

418% 675%

719%

3.223 Distribution des volumes bruts en millier de mètre cube par classe de diamètres

Tableau 8: Distribution des volumes en milliers par classe de diamètres
lasse Principales I Principales II Secondaires TOTAL
Diamètr| Volume] % Volume| % Volume! % Volume | %
e
20-30 162,13 6,51] 8606| 10,85] 409,00 6,08 657,20) 6,57
30-40 | 291,41) 11,70) 67,55 8,52] 787,24] 11,71] 1 146,19] 11,45
40-50 | 252,91) 10,16] 89,66| 11,31) 651,19 9,69 993,75] 9,93
50-60 | 242,84 9,75] 90,91| 11,46] 573,11 8.52 906.86) 9.06
60-70 | 248,37 9,97] 119,36) 15,05] 648,61 9,65] 1016,34| 10,16
70-80 | 232,32 9,33] 122,56] 15,46| 651,44 9,69] 1 006,33] 10,06
80-90 | 201.06 8.07) 92,70] 11,69] 641,24 9,54 93501! 9,34.
90-100 | 209,09 8,40) 73,99 9,33] 547,86 8,15 930,95, 8,30
100 &+] 650,14] 26,11) 5020 6,3311813.62| 26.58 251,40) 25,12
TOTAL]2 490,28] 100,00! 793,01] 100,006 723,30] 100,00] 10 006,59/100,00
Les volumes les plus importants sont ceux des essences Principales I et Secondaires.
C'est une UFA généralement riche en essences commerciales. Toutefois, compte tenu de

l'importance du volume des essences secondaires, un effort de leur promotion est à faire.

Figure 6:

1100

1000

Effectifs

Histogramme de volumes par classe de diamètre

© Principales |
@ Principales Il
O Secondaires

w

©

NH

œ

o

10

Classes de diamètres

18
14

26

3.2.3 Productivité de la forêt

Liste des essences exclues

Noms Commerciaux Noms Commerciaux
Ebiara Edéa Tiama Congo
Padouk Blanc Makoré
Aningré À Naga Parallele
Bodioa Tola
Osanga Zingana
Acajou à grandes folioles Odouma
Lati parallèle Andoung Rose
Ebène Kondroti
Bongo H (Olon) Andoung Brun
Ako W Ozigo
Eyek Limbali
Oboto Bubinga Rose
Okan Framiré
Moabi Etimoé
Ako A Movingui
Gombé Tchitola
Fromager Alep
Mutondo Mambode
Lati Bubinga E
Mukulungu Wengue
Nganga Pao Rosa

3.2.3.1 Liste des essences retenues

La liste des essences à retenir est déterminée en bonne entente avec

forestier : elle est présentée dans le tableau ci-après.

‘exploitant

27
Tableau 9:

Liste des essences retenues

[Noms Commerciaux

Noms Commerciaux

[Noms Commerciaux

Acajou Blanc

Aiele
Alep
Angueuk
Aningre "R"
Ayous / Obeche
Azobe
Bahia
Bete
Bilinga
Bosse Clair

Bosse Fonce

Acajou de Bassam

Dabema
Dibetou
Doussie Blanc
Doussie Rouge
Doussie Sanaga
Ekouné
Emien
Eyong
Frake / Limba
Iantandza
Iomba
Iroko

Kossipo

Kotibe
Koto
Kumbi
Landa
Longhi
Lotofa / Nkanang
Niové
Onzabili "K"
Padouk Rouge
Sapelli
Sipo
Tali

Tiama

3.2.3.2 Les accroissements

Dans le cadre de la détermination de
Nous ne disposons cependant que des résultats

croissements, les recherches sont en cours.
us des études de cernes réalisés sur un grand

nombre d'espèces en R.C.A, au GHANA, en COTE D'IVOIRE et au CAMEROUN. Une
étude comparative des résultats de l'API-DIMAKO et ceux contenus dans le guide
d'élaboration des plans d'aménagement nous donne les estimations en cm sur le diamètre à
hauteur de poitrine qui seront utilisées dans le cadre de ce plan d'aménagement. Il convient de
souligner que les accroissements retenus relèvent de l'hypothèse basse de ces estimations.

28

Tableau 10: Les accroissements

Noms Commerciaux |Taux Noms Commerciaux |[Taux/Noms Commerciaux [Taux
Acajou Blanc 0,70 Dibetou 0,70|Koto
Aiele 0,70|Doussie Sanaga 0,40|Landa 0,50
Aningre "R" 0,50/Eyong 0,40 !Longhi 0,50
Ayous / Obeche 0,90/Frake / Limba 0,70 |Lotofa / Nkanang 0,40
Azobe 0,35/Fromager 0,90|/Onzabili "K" 0,50
Bahia 0,50 |Tantandza 0,50 Padouk Rouge 0,40
Bete 0,50/Ilomba 0,70/Sapelli 0,50
Bilinga 0,40|Iroko 0,50/Sipo 0,50
Bosse Clair 0,50/Kossipo 0,501Tali 0,40
Bosse Fonce 0,50 Kotibe 0,40|Tiama 0,50
Dabema 0,50
3.2.3.3 Les perturbations du couvert végétal
La mortalité a été estimée à 1 % par an toute classe de diamètre et toute essence
confondue (confère guide d'élaboration des plans d'aménagement). Il s'agit de la mortalité

naturelle des arbres.

Les dégâts d'exploitation sont évalués à 7 % du peuplement résiduel (voir guide
d'élaboration des plans d'aménagement).

Il existe un certain nombre d'infrastructures nécessaires à la gestion forestière qui
entraînent des perturbations très réduites du couvert végétal :
- Le réseau de débardage couvre environ 3 % de la superficie forestière, sans
porter préjudice à l'étage dominant.

- Le réseau routier représente 1 % de la surface terrière.

29
4. Aménagement Proposé

30
4.1. Objectifs d’aménagement assignés à la foret

La concession forestière n° 1026 constituée des UFA 08 001 et 08 002 est une foret
de production du domaine forestier permanent dont l'objectif principal à court et à long terme
est la production soutenue et durable du bois d’œuvre en particulier et de tout autre produit
forestier en général. Ces objectifs integrent sa protection à long terme compte tenu de ses
multiples fonctions (culturelle, économique, écologique)

4.2 Affectation des terres et droits d’usage.

4.2.1 Droits d’usages

Les activités autorisées et défendues dans chaque série sont consignés dans le tableau
ci après :

concessionnaire Population riveraines dans

le cadre des droits d’usage

- Exploitation forestière conforme aux prescriptions | Récolte de bois de services,
du plan d'aménagement produits forestiers non
production ligneux, chasse, pêche et
produits de subsistance

- Réalisation des infrastructures
-  Régénération /reboisement

- Tout autre activité autorisée par l’administration
forestière et conforme au plan d’aménagement

- un cahier de charges signé d’accord partie fixe les
clauses des activités à exercer.

sylvicole Reboisement dans le but d’alimenter ultérieurement | Chasse et culture de
l'unité de transformation industrielle du bois subsistance réglementées
Protection Toute activité interdite Pêche de subsistance
réglementée

4.2.2 : Affectation des terres
La concession forestière n° 1026 constituée des UFA 08 001 08 002 a été divisée en
trois grandes séries

- Série protection (INP)
- Série sylvicole (SYL)

31
- Série de production (FOR)
Tableau 11: Répartition des superficies par série

Séries Affectation Superficie (ha)
Production FOR 90 814,76
Sylvicole SYL 33 962,34
Protection INP 732,77
Total - 125 509,88

Justification et pertinence des propositions.

- Selon les normes d’intervention en milieu forestier et par souci de
protection des zones humides, selon le Convention RAMSAR, la foret marécageuse inondée
en permanence (INP) est vouée à la protection absolue d’où son classement en série
protection.

- La concession forestière composée des UFA 08 001 et 08 002 est parsemée
de nombreuses savanes sans bois exploitable. Cette savane a été placée en série sylvicole en
vue de son reboisement en essences destinées dans le futur à alimenter l’usine de
transformation

- Le reste des strates spécifiques est considéré comme les forets primaires
malgré leur différence de densité et de ce fait affecté à la série production.

32
Figure 07 :Carte des affectations du massif

33
Aménagement de la série de production

Dans les UFA n° 10-001 et 10-002, la série de production couvre une superficie de 90
814,76 hectares. Il convient de noter des assiettes de coupe ont été octroyées dans cette série
et ont fait l’objet d’une exploitation pendant la durée de la convention provisoire.

422.1 Distribution des effectifs par classe de diamètre toutes essences confondues
L’allure globale de la distribution générale des effectifs par classe de diamètre est celle
d’une courbe exponentielle décroissante, caractéristique d’un peuplement supposé équilibré.

Mais cette tendance n’est pas observée pour toutes essences prises individuellement.

Les figures 8 et 9 ci-après présentent les histogrammes des groupements d’essences
ainsi que de quelques essences individuelles. Les classes de diamètre vont de 10 cm en 10 em.

La borne inférieure d’une classe de diamètre en cm s’obtient en ajoutant 1 à cette classe et la
multipliant par 10. Par exemple la classe 8 correspond à (1+8) x 10 =9 x 10 = 90 cm.
Tableau 12: Distribution des effectifs par classe de diamètre
Classe Principales I Principales II Secondaires Totaux
diamètre Tiges % Tiges % Tiges % Tiges %
20-30 464753] 38,20] 405 087 42,86 779359] 3707| 1649 198| 38.68
30-40 334574] 27,54) 260 440) 27,62] 502723) 23,94] 1097736] 25,78
40-50 280329] 23,10| 233319) 24,76| 341726) 16.22] 853642] 20,08
50-60 31974) 2,62] 12472 1,31 339995) 7,01 192151| 4,49]
60-70 27206] 223] 10538 1,11 81418] 386] 119162] 2,79]
70-80 24 147 1,98) 9372 0,99 80 594) 3,82 114113] 2,67
80-90 23 970] 1,96] 7507 0,79 62197] 2,95 93674] 2,19]
90-100 18 704 1,53 3275 0,35 57142] 2,71 79 121 1,85
100 & + 10 235 0.84 2003 021 50978] 2,42 63216 1.48
TOTAL 1215888] 100,00] 944012] 100.00] 2102 110/100,00| 4 262 010] 100,00

34

Effectifs

Effectifs

1000000

900000

800000

700000

600000

500000

400000

300000

200000

100000

Figure 8: Histogramme des effectifs par groupement d’essences

Principales |

1 2 3 4 5 6 7 8 9
Classes de diamètre

Secondaires

1 2 3 4 5 6 7 8 9

Classes de diamètre

35
Figure 9 : Histogrammes de effectifs quelques essences

IT

[TT

Fr Lirba

a

"0

we

=

=

° B 0

. HN m =

Classes de diamètre

36
lroko

Spdti

37
Eltectits

Bossé clair

1 2 3 4 5 6 7 8 9

Classes de diamètre

38
Effectifs

800

600

400

200

Sipo

2 E 4 5 6 7 8 E

Kosspa

Classes de diamètre

39
Eftectits

Effect

2000

800

600

400

200

1400

1200

1000

800

600

400

200

Dibétou

1 2 Ê 4 5 6 7 8 oe

Classes de diamètre

Fromager  Coba

‘ 2 3 4 5 5 7 8 °

Casse de diamètre
4.3.1.2 Distribution des effectifs tous diamètres confondus

Le tableau 14 ci-après montre la distribution des effectifs des essences retenues pour le
calcul de la possibilité tous diamètres confondus. L’allure globale de la distribution générale
des effectifs par classe de diamètre est celle d’une courbe exponentielle décroissante,
caractéristique d’un peuplement supposé équilibré. Mais cette tendance n’est pas observée
pour toutes essences prises individuellement.

Tableau 13: Distribution des effectifs tous diamètres confondus

Noms Essences Tige/ha| Total | % [Noms Essences Tige/ha| Total %

Frake / Limba 1,39] 126 459! 10,80 Doussié Blanc 0,15 13 892 1,19
Dabema 1,37] 124 387| 10,63/Aningré R 0,15 13 248 1,13
Fromager / Ceiba 1271115 454] 9,86|Bété 0,14) 12356 1,06]
Dibétou 0,88, 79611] 6,80|Azobé 0,11 10 329 0,88
Tali 0,77) 70256| 6.,00/Koto 0,11 9 734 0,83
Ayous / Obeche 0,77) 69672] 5,95|Acajou blanc 0,10 8932 0,76]
Doussie Sanaga 0,59) 53857) 4,60 Kotibé 0,10 8 786 0,75
Padouk Rouge 0,51! 46237] 3,95|Bosse Fonce 0,10 8 769 0,75
Lotofa / Nkanang 041! 36879) 3,15/Bossé Clair 0,09 8 632 0,74)
Angueuk 0,37) 33156) 2,83|Onzabili K 0,09 8475 0,72
Tatandza 0,36) 32519) 2,78 Landa 0,08 6 876 0,59
Mutondo 0,35] 31459] 2,69 Kumbi 0,08 7 384 0,63
Bahia 0,29) 26182] 2,24/Longhi 0,07 6 623 0,57
Eyong 0,28] 25143] 2,15/Sapelli 0,06 5987 0,51
Mambode 026] 23672] 2,02/Bilinga 0,06 5 632 0,48
Iroko 0,26] 23189] 1,98/Kossipo 0,06 5 536 0,47
Aiele 0,25) 22473] 1,92/Alep 0,06 5121 0,44
Niove 0,20] 18415] 1,57/Tiama 0,05 4 856 041
[Ekouné 0,18] 16189] 1,38 Doussié Rouge 0,05 4 629 0,40
Tomba 0,16) 14453] 1,23/Sipo 0,05 4613 0,39
Emien 0,16] 14138] 1,21]Total 12,89] 1 170 631] 100,00

Figure 10 Distribution des effectifs tous diamètres confondus

CIE
\aFraké

ja Dbétou
eur

a Nkanang
saurez

ai

43.13 Distribution des effectifs exploitables tous diamètres confondus

Tableau 14 Distribution des effectifs exploitables tous diamètres confondus

Noms Essences Tige/ha| Total % [Noms Essences Tige/| Total %
ha

Frake / Limba 1311119234) 13,52/Doussié Blanc 0,15] 13 892 1,57
Dabema 1,02! 92877] 10,53|Aningré R 0,05! 4465 0,54
Fromager / Ceiba 0,75| 67775]  7,68|Bété 0,12] 11 296 1,28
Dibétou 0,12! 79 611 1,28/Azobé 0,06| 5 346 0,61
Tali 0,77| 70256]  7,96\Koto 0,10] 8 862 1,00
Ayous / Obeche 0,52] 47329] 5,37|Acajou blanc 0,05] 4399 0,52
Doussie Sanaga 0,12! 11 241 1,27/Kotibé 0,10| 8 769 0,99
Padouk Rouge 0,43) 38 908 441|Bosse Fonce 0,05! 4684 0,53
Lotofa / Nkanang 0,37| 33888]  3.84]Bossé Clair 0,05] 4598 0,52
Angueuk 0,32] 28867]  327|Onzabili K 0,04! 3765 043
Jatandza 0,26| 23 847]  2,70|Landa 0,08] 6 876 0,78
Mutondo 0,30! 27612] 3,13 Kumbi 0,08] 7238 0,82
Bahia 0,22] 20082] 228|Longhi 0,52] 46 812 531
Eyong 0,19! 17571 1,99/Sapelli 0,06] 5 020 0,57
Mambode 0,11! 10041 1,14/Bilinga 0,06| 5632 0,64
Iroko 0,12] 11 298 1,28/Kossipo 0,05! 4685 0,53
Aiele 0,21| 19476] 221|Alep 0,06] 5121 0,58
Niove 0,15] 13 428 1,52|Tiama 0,05] 4682 0,53
[Ekouné 0,12! 11 296 1,28 Doussié Rouge 005! 4629 0,52
Homba 0,14] 12 552 1,42/Sipo 0,05 4613 0,52
Emien 0,25] 22592] 2,56[Total 9,71] 882 013 100,00

Tableau 15: Pourcentage de reconstitution des effectifs exploitables avec les DME

Administratifs

Noms Commerciaux [DME Effectifs % de Noms DME| Effectifs % de
exploitables |reconstitution [Commerciaux exploitables [reconstitution
Frake / Limba 60 119 234 15,26 Doussié Blanc 80 13 892 23,31
Dabema 50 92 877 38,59|Aningré R 60 4465 42,03
Fromager / Ceiba 50 67775 52,26|Bété 60 11 296 140,18
Dibétou 80 79 611 38,95|Azobé 60 5 346 47,34
Tali 50 70 256| 82,88 |Koto 60 8 862 59,13
Ayous / Obeche 80 47 329 21,04/Acajou blanc 80 4 599 52,24
Doussie Sanaga 80 11241 38,74/Kotibé 50 8 769 80,86
Padouk Rouge 60 38 908 26,85|Bosse Fonce 80 4 684 28,94
Lotofa / Nkanang 50 33 888 53,92]|Bossé Clair 80 4 598 28,61
Angueuk 50 28 867 58,68|Onzabili K 50 3765 79,33
Tatandza 50 23 847 26,85|Landa 50 6 876] 91,39
Mutondo 50 27 612] 53,79 Kumbi 50 7238 66.51
Bahia 60 20 082] 43,32|/Longhi 60 46 812 35,15
Eyong 50 17 571 23,71[Sapelli 100 5 020 7243
Mambode 50 10 041 67,32/Bilinga 80 5 632 15,24]
Iroko 100 11 298 124,82/Kossipo 80 4 685 4901
Aiele 60 19 476 32,02/Alep 50 5121 58.35
Niove 50 13 428 5841/Tiama 80 4 682 35,80

42

Ekouné 50 11 296 63,69 Doussié Rouge 80 4629 2646
Tomba 60 12 552 35,81/Sipo 80 4613 15,14
Emien 50 22 592 76,32[Total - 882 013 -

Il existe des essences dont le pourcentage de reconstitution est en dessous de 50 %,

leur diamètre minimum d'exploitabilité administratif (Dme) a été revu pour améliorer leurs

chances de reconstitution.

Tableau 16 : Pourcentage de reconstitution des effectifs exploitables avec les DME revus
Noms Commerciaux DME Effectifs % de [Noms DME Effectifs % de

exploitables | reconstitution [Commerciaux exploitables | reconstitution

Frake / Limba 70 101 314 175,01/Doussié Blanc 90 11 142 59,60!
Dabema 60 82 673 87,77|Aningré R 70 3765 74,11
Fromager / Ceiba 50 67775 52,26|Bété 60 11 296 140,18
Dibétou 90 10 043 8745|Azobé 70 3 768 67,99
Tali 50 70 256| 82,88|Koto 60 8 862 59,13
Ayous / Obeche 100 37 653 67,99/Acajou blanc 80 4 599 52,24]
Doussie Sanaga 90 10 041 106,79 /Kotibé 50 8 769 80,86
Padouk Rouge 80 23 619] 175,01|Bosse Fonce 90 1 256] 62,58
Lotofa / Nkanang 50 33 888 53,92|Bossé Clair 90 1258 90,60!
Angueuk 60 28 867 58,68|Onzabili K 50 3765 79,33
Tatandza 60 22 326 77,56|Landa 50 6 876] 91,39
Mutondo 50 27 612] 53,79 Kumbi 50 7238 66.51
Bahia 70 19 158 102,78|Longhi 70 2512] 68,30]
Eyong 60 17 571 55,03 Sapelli 100 5 020) 7243
Mambode 50 10 041 67,32|Bilinga 100 49 216 113,82
Iroko 100 11 298 124,82/Kossipo 90 1257 104,22
Aiele 70 10 043 57,61|Alep 50 5121 58.35
INiove 50 13 428 5841|Tiama 90 1 256| 105,52
[Ekouné 50 11 296 63,69 Doussié Rouge 90 3 769 60,07
Tomba 70 11 267 53,64/Sipo 90 1248 5021
Emien 50 22 592) 76,32[Total - 787 326 -

42.32 Distribution du contenu des essences retenues en mètre cube tous
diamètres confondus

43

Tableau 17 : Distribution des volumes exploitables tous diamètres confondus

Volume Brut Volume Commercial Volume Brut Volume
Commercial
INoms des à l'ha Total à l'ha Total [Noms des àl'ha| Total |àl'ha Total
[Essences Essences
Tali 420 381 576 1,34 122 102,72/Koto 0,59 53 755 0,27 24 189,75
Dabema 2,59 235 687 143 129 627,85/Kumbi 0,56 | 51250 | 0,31 28 187,50
Frake / Limba 240 218 139 0,60 54 534,75|Bete 0,56 50 790 0,28 25 395.00
Ayous / Obeche 237 215 341 1,40 127 051,19|/Ekouné 0,47 42 360 0,26 23 298.00
Emien 2,11 191 843 1,16 105 513,65/Azobe 0,37 33 959 021 18 677.45
Lotofa / Nkanang 2.09 189 865 0,77 70 250.05|Kotibe 0,31 27800 021 19 460,00
Landa 1,87 169 702 1,03 93 336,10 |Kossipo 021 19 513 0,04 3 902.60
Iroko 1,73 157 083 0,86 78 541,50/Aningre "R" 021 18 816 0,10 9 408.00
Angueuk 1,30 118 321 0,72 65 076,55|Onzabili "K" 0,20 18 440 0,11 10 142,00
Padouk Rouge 1,20 109 219 0,36 32 765,70|Acajou De B 0,20 18 138 0,14 12 695,20
Dibetou 1,10 99 684 0,55 49 842.00 |Longhi 0,13 12 026 0,07 6 614,30
Bahia 0,98 89 136 0,54 49 024,80|Acajou blanc 0,12 10971 0,08 7 679,70
Tatandza 0,92 83611 0,51 45 986.05|Sipo 0,11 9785 0,07 5 919,92
Doussie Sanaga 0,84 76718 0,59 53 562,60|Bossé foncé 0,09 8 391 0,04 3 356,40
Eyong 0,80 72786 0,32 29 114,40/Bosse clair 0,08 7 636 0,04 3 054,40
Iomba 0,80 72 530 0,40 36 265,00|Tiama 0.07 6 524 0,04 3 947,02
Sapelli 0,71 64 792 0,50 45 354 40|Niové 0.07 6055 0,05 4 238,50
Aiele 0,68 61452 027 24 580,80 |Doussié rouge | 0,07 6 008 0,05 4 205,60
Bilinga 0.65 55 648 0,34 32 499,50|Boussié blanc | 0,05 4831 0,04 3 381,70
Total 33,81] 3070 174] 16.09] 1 461 029,6

Figure 7 : Carte des affectations du massif

45
4.3.5. La possibilité forestière annuelle.

La possibilité par volume exprime le volume moyen à exploiter annuellement. Elle est
déterminée en divisant le volume total de la série par la rotation qui est de 30 ans.

Le volume brut exploitable pour les essences retenues dans le calcul de la possibilité et
pour la série de production est de 3 070 174 m3 pour un volume net utilisable de 1.461 030
m3. Cette possibilité est donnée par la formule suivante :

Pv= Vt/R

Avec

Pv Possibilité par volume

Vt volume total de la série de production
R Rotation

Il convient de noter que toutes les essences commercialisables sont prises en compte.
La possibilité est basée sur le volume brut des essences exploitables dont le diamètre est
supérieur ou égal au DME/DMA.

Le volume net total exploitable de la série de production est de 1 461 030 m° pour une
superficie productive 90.814, 76 ha.

Compte tenu des superficies concédées en exploitation (08 assiettes de coupes totalisant
23.362,08 ha pour un volume net prélevé de 309 967,32 m3), la possibilité nette disponible est de
1.461.030 - 309.967,32 = 1 151 062,68 m3 à répartir sur 22 assiettes de coupe, soit 261 605,15
m3 par unité forestière d’exploitation.

Il est à noter que les quatre premières UFE ont 261 605,15 m3 en moyenne tandis que

la cinquième UFE ne dispose que de 104 642,97 m3 à repartir sur deux assiettes annuelles de
coupe

46
Figure 11 : Cartes des unités forestières d’exploitation

47
44. Parcellaire

4.4.1. Unité forestière d’exploitation.

Le parcellaire représente ici la surface à parcourir en exploitation par unité de temps.
lil s’agit d’Unité Forestière d'Exploitation (UFE) et d’Assiette Annuelle de Coupe (AAC).
Les parcelles doivent avoir autant que possible les limites naturelles.

La série de production a été divisée en six blocs quinquennaux ou UFE (carte 5) de
volume sensiblement égal avec une différence de 5% tolérable suivant le prescriptions de
l’arrêté 0222. Cette subdivision en UFE a été reportée sur un fond cartographique INC afin
de rendre plus visible les limites des blocs (carte 6).

Chaque UFA est ensuite divisée en cinq AAC de même superficie avec toujours une
différences de 5% tolérable.

La division de la concession en blocs quinquennaux s’est faite en écartant les zones
affectées à la protection. Le premier bloc quinquennal actuellement en exploitation a été
conservé avec ses assiettes de coupe dans leur ordre.

La superficie de la première assiette de coupe n’a pas été retouchée pour exclure la
zone sylvicole car elle est déjà exploitée.

Les contenances et contenus des différents blocs quinquennaux constitués sont
consignés dans le tableau ci-après ::

Tableau 18 : Découpage en Unités Forestières d'Exploitation (UFA 08-001 et 2)

UFE 1

Strates Superficie total Superficie productive | volume exploitable
DHS/b 103,84 103,84 1670,58
DHS/d 345,34 345,34 5555.83
GAF/b 5871.88 5871.88 9446680
GAF/d 9286.91 9286.91 14940781
MIT 159,23 159,23 2561.69
SAB 1536.16 0 0
SAR 12983,72 0 0
SJ/b 287.48 287.48 4624.98
SA/d 206,14 206,14 3316.38
TOTAL 30 780,70 16 260,81 261 604.07
UFE 2

Strates Superficie total Superficie productive | volume exploitable
DHS/b 2815.12 2815.12 4528965
DHS/d 1046,39 1046,39 16834,32
GAF/b 73.66 73.66 1185.04
MIP 728,49 0 0
MIT 477726 477726 76856,56
SAJb 483.82 483.82 7783,70

48

SA/bchp 915,14 915,14 14722,77
SA/d 248,56 248,56 3998.83
SAB 246,03 0 0
SAR 2840,65 0 0
SJ/b 1688.51 1688.51 27164,75
SJ/d 4212,37 4212,37 67768.61
Total 20 073.03 16 260,84 261 604,23
UFE 3

Strates Superficie totale Superficie productive | volume exploitable
DHS/d 739,89 739,89 11903,35
GAF/d 944.03 944.03 15187,55
MIP 429 0 0
MIT 1457,15 1457,15 23442,63
SA/b 110,93 110,93 1784,64
SAR 776,29 0 0
SYb 180,03 180,03 2896,32
SJ/d 3072,35 3072,35 49427,97
Total 7 284,98 6 504,3992 104 642.46
UFE 4

Strates Superficie totale Superficie productive | volume exploitable
DHS/d 670,18 670,18 0781.86
DHS/b 3994,08 3994,08 64256,76
GAF/d 5387,94 5387,94 86681,18
MIT 697,51 697,51 1221,54
SA/b 8527 8527 1371,82
SA/bchp 570,23 570,23 9173,85
SA/d 831,07 831,07 3370,25
SAB 2706,10 0 0
SAR 5502,11 0 0
SJ/b 3102,76 3102,76 49917,20
SJ/d 921,80 921,80 482991
Total 24 649.07 16 260,86 261 604,39
UFE 5

Strates Superficie total Superficie productive | volume exploitable
DHS/b 40,84 40,84 657,03
DHS/d 1362,66 1362,66 2192247
GAF/b 633,35 633,35 10189,33
GAF/d 391,99 391,99 6306,33
MIP 595,98 0 0
MIT 396546 396546 63796,32
SA/b 116,69 116,69 1877.31
SA/bchp 1207,05 1207,05 19419,02
SA/d 188,44 188,44 3031,62
SAB 104642 0 0
SAR 2572,55 0 0
SJ/b 8004.26 8004.26 128772,53
SJ/d 350,13 350,13 5632,89
Total 20 475,84 16 260,88 261 604,88

49

4.5.- Régime et nature des coupes

La méthode adoptée est celle des coupes multiples (méthode polycyclique). Il s’agit
d’une méthode de prélèvement en plusieurs passages aiyant atteint le diamètre minimum
d’exploitabilité d'aménagement.

À partir de la date de début de l’aménagement, les ouvertures et les fermetures des
UFE se font à une date fixe, tous les 05 ans.

Il ne peut y avoir plus de deux assiettes de coupe (parcelles) ouvertes à l’exploitation
en même temps. Une assiette de coupe est ouverte à l’exploitation pour une durée maximale
de deux ans. L’exploitant est autorisé à y revenir une fois l’année d’après en cas de nécessité
du marché, avant sa fermeture complète.

4.5.1 les lieux de prélèvement

Il convient de souligner que les UFA 08 001 et 08002 sont exploitée depuis plusieurs
années. Ces zones exploitées pendant la période de la Convention Provisoire vont constituer
une série d’aménagement d’attente dans le cadre du déroulement des coupes.

4.5.2 Volume et effectif à prélever .

Pour les volumes, les effectifs à prélever et la répartition de la qualité des tiges , voir
tableau de la série de production.

Par ailleurs, les volumes et les surfaces des différentes assiettes annuelles de coupe se
e montre le tableau ci après :

présentent ainsi que
4.5.2.1 Découpage

Tableau 19 :

es UFE en Assiettes Annuelles de Coupe

Découpage en Assiettes Annuelles de Coupe (UFA 08-001 et 2)

AAC 1 de l’'UFE 1

STRATES Superficie totale | Superficie productive | Volume exploitable
DHS/b 03,84 103,84 1670,58
GAF/b 367,51 367,51 5912,50
GAF/d 2492,14 2492,14 40103,20
MIT 0,55 0,55 8,85
SAB 257,99 0 0
SAR 3129.06 0 0
SJ/b 287,48 287,48 4624,99
Total 6 639,23 3 252,18 52 320,11
AAC 2 de V'UFE 1

STRATES Superficie totale | Superficie productive | Volume exploitable
GAF/b 52,10 152,10 2446,98
GAF/d 3100,13 3100,13 49874,89
SAR 3125.67 0 0
Total 6 976,16 3 252,23 52 321,88

50

AAC 3 de l’'UFE 1

STRATES Superficie totale| Superficie productive | Volume exploitable
GAF/b 73,20 73,20 1177,64
GAF/d 3178.85 3178.85 51142,95
SAB 381,64 0 0
SAR 2467,67 0 0
Total 6 101,36 325205 52 320,59
AAC 4 de PUFE 1

STRATES Superficie totale| Superficie productive | Volume exploitable
DHS/b 14,05 14,05 226,03
GAF/b 2814,74 2814,74 45283,54
GAF/d 385,28 385,28 6198,38
MIT 38.09 38.09 612,79
SAB 244,73 0 0
SAR 2787,85 0 0
Total 6284,75 3 252,16 52 320,75
AAC 5 de PUFE 1

STRATES Superficie totale| Superficie productive | Volume exploitable
DHS/b 331,29 331,29 5329,79
GAF/b 2464,33 2464,33 39646,14
GAF/d 129,84 129,84 2088,8659
MIT 120,58 120,58 1939,89
SA/d 206,14 206,14 3316,38
SAB 167,94 0 0
SAR 143746 0 0
Total 4 857,59 3 252,19 52 321,07
AAC 1 de PUFE 2

STRATES Superficie totale| Superficie productive | Volume exploitable
DHS/b 1247,25 1247,25 20065,76
GAF/b 452,75 452,75 7283,84
GAF/d 73,66 73,66 1185,04
MIT 889,65 889,65 14312,72
SA/b 146,59 146,59 2358,34
SA/bchp 26,84 26,84 431.64
SA/d 166,37 166,37 2676,56
SAB 32,93 0 0
SAR 446,78 0 0
SJ/b 199,88 199,88 3215,67
SJ/d 49,20 49,20 791,53
Total 3 731,89 3 252,18 52 321,07
AAC 2 de l’UFE 2

STRATES Superficie totale| Superficie productive | Volume exploitable
DHS/b 1567,86 1567,86 25223,73
DHS/d 0,04 0,04 0,64
MIT 870,61 870,61 14006,37
SA/b 140,73 140,73 2264,06
SA/d 82,19 82,19 1322,27
SAR 65291 0 0

51

SYb 300,45 300,45 4833,64
SJ/d 290,26 290,26 4669,70
Total 3 905,05 381521 52 320,43
AAC 3 de 'UFE 2

STRATES Superficie totale| Superficie productive | Volume exploitable
DHS/d 117,48 117,48 1890,02
MIT 997,19 997,19 16042,79
SA/b 25,27 25,27 406,54
SA/bchp 139,12 139,12 2238,16
SAR 706.27 0 0
SJ/b 5.09 5.09 81,89
SJ/d 1968,00 1968,00 31661,18
Total 3 816.86 3252,15 52 320,59
AAC 4 de UFE 2

STRATES Superficie totale] Superficie productive| Volume exploitable
DHS/d 470,51 470,51 7569,56
MIT 888,99 888,99 14302,07
SA/b 169,77 169,77 2731.26
SA/bchp 133,65 133,65 2150,16
SAR 257,01 0 0
SYb 198,26 198,26 3189.61
SJ/d 1391.07 1391.07 22370,53
Total 3 50925 325225 52 322,20
AAC 5 de UFE 2

STRATES Superficie totale] Superficie productive| Volume exploitable
DHS/d 5.62 5.62 9041
MIP 136,79 0 0
MIT 1130,82 1130,82 18192,63
SA/b 1,46 1,46 23,49
SA/bchp 615,54 615,54 9902.81
SAR 345,58 0 0
SJ/b 984.85 984.85 1584427
SJ/d 513,85 513,85 8266,82
Total 3 734,52 3252,1409 52 320,43
AAC 4 de PUFE 3

STRATES Superficie totale| Superficie productive | Volume exploitable
DHS/d 509,25 509,2505 8192,814
GAF/b 499,67 499,674 8038,69096
MIP 429 0 0
MIT 1000.41 1000,4125 16094,5961
SA/b 110,93 110,9322 1784,64184
SAR 445,32 0 0
SJ/b 83,24 83,2374 1339,16512
SJ/d 1048,58 1048,5783 16869,555
Total 3 701,70 3 252,08 52 31946
AAC 5 de PUFE 3

STRATES Superficie totale| Superficie productive | Volume exploitable
DHS/d 230,64 230,64 3710,54

52

GAF/b 444,36 444,36 7148.86
MIP 591,69 0 0
MIT 456,75 456,75 7348,19
SAB 213,10 0 0
SAR 763.07 0 0
SJ/b 96,80 96,80 1557,32
SJ/d 2023,78 2023,78 32558,57
Total 4 820,18 3252,3216 52 323,48
AAC 1 de l'UFE 4

STRATES Superficie totale] Superficie productive| Volume exploitable
GAF/b 868,77 868,77 10848,17
GAF/d 1457,06 1457,06 1819401
MIT 7501 7501 936,58
SA/bchp 171,47 171,47 2141,17
SAB 406,38 0 0
SAR 2420,69 0 0
SYb 679,84 679,84 8489.00
Total 6 079,22 3 252,14 40 608,93
AAC 2 de l’UFE 4

STRATES Superficie totale] Superficie productive| Volume exploitable
GAF/b 1437,20 1437,20 17946,09
SA/bchp 398,76 398,76 4979,23
SAB 65,14 0 0
SAR 1794,36 0 0
SJ/b 1394,03 1394,03 17407,04
SJ/d 22,32 22,32 278,67
Total 511181 325231 40 611,02
AAC 3 de l’UFE 4

STRATES Superficie totale] Superficie productive| Volume exploitable
GAF/b 837,14 837,14 10453,18
GAF/d 2102,76 2102,76 26256,79
SAB 1143,07 0 0
SAR 441,63 0 0
SJ/b 192,81 192,81 2407,54
SJ/d 119,49 119,49 1492.0
Total 4 836,89 3 252,19 40 609,50
AAC 4 de l'UFE 4

STRATES Superficie totale| Superficie productive | Volume exploitable
DHS/d 47,35 47,35 571,27
GAF/b 54425 54425 6795,99
GAF/d 1776,27 1776,27 22180,00
SA/d 206,48 206,48 2578.26
SAB 846,88 0 0
SAR 654,96 0 0
SYb 237,43 237,43 2964,74
SJ/d 440,38 440,38 5499,03
Total 475401 3252,1716 40 609,29

AAC 5 de l’'UFE 4

53

STRATES

Superficie totale

Superficie productive

Volume exploitable

DHS/b 622,83 622,83 7777,17
GAF/b 306,72 306,72 3829,96
GAF/d 51,85 51,85 647,49
MIT 622,50 622,50 777309
SA/b 85,270 85,270 1064,75
SA/d 624,60 624,60 779921
SAB 244,64 0 0
SAR 190,46 0 0
SJ/b 598,65 598,65 7475.20
SJ/d 339,61 339,61 4240,63
Total 3 687,13 3 252,0298 40 607,52
AAC 1 de PUFE 5

STRATES Superficie totale| Superficie productive | Volume exploitable
DHS/b 40,84 40,84 657,03
DHS/d 685,89 685,89 11034,60
MIT 54247 54247 8727,26
SA/b 16,69 116,69 1877.31
SA/bchp 80,51 80,51 1295,24
SAB 81,34 0 0
SAR 1740,66 0 0
SJ/b 1785,80 1785,80 28729,95
Total 5 174,20 3 252,20 52 321,39
AAC 2 de UFE 5

STRATES Superficie totale] Superficie productive| Volume exploitable
DHS/b 0,12 0,12 1.93
MIT 1184.81 1184.81 1906122
SA/bchp 371,83 371,83 5982,00
SAR 33,39 0 0
SJ/b 134531 134531 21643,35
SJ/d 350,13 350,13 5632,89
Total 338561 3 252,22 52 321,39
AAC 3 de PUFE 5

STRATES Superficie totale] Superficie productive| Volume exploitable
DHS/ 198,36 198,36 3191.22
GAF/b 548,17 548,17 8818.96
MIT 736.81 736.81 11853,80
SA/bchp 586,00 586,00 9427,57
SJ/b 1182,87 1182,87 1903001
Total 325221 325221 52 321,55
AAC 4 de PUFE 5

STRATES Superficie totale] Superficie productive| Volume exploitable
DHS/ 478,29 478,29 7694,73
MIT 737,90 737,90 11871,33
SA/bchp 168,71 168,71 271421
SAB 80,66 0 0
SAR 14,60 0 0
SJ/b 1867.26 1867.26 3004048

54

Total 334141 3252,1572 52 320,75
AAC 5 de PUFE 5

STRATES Superficie totale| Superficie productive | Volume exploitable
GAF/b 85,18 85,18 1370,38
GAF/d 391,99 391,99 6306,33
MIT 763.46 763.46 12282,54
SA/d 188,44 188,44 3031.62
SAB 78442 0 0
SAR 683,90 0 0
SJ/b 1823,02 1823,02 29328,75
Total 472041 3 252,09 52 319,62

55

Figure 12 : Carte des assiettes annuelles de coupe

56
4.5.3 Inventaire d'exploitation

C'est un inventaire total des essences commerciales suivant les normes arrêtées par le
Ministre chargé des forêts. Ces normes se trouvent dans l'arrêté n° 2005 du Minef du 14
Juillet 1995.

453.1 Le Layonnage

La série de production est divisée en parcelles résultant d'un quadrillage systématique
orienté conformément au Nord Astronomique. Chaque parcelle ainsi délimitée est un carré de
5 km de côté, soit 2 500 hectares de superficie. La parcelle est ensuite subdivisée en unités de
comptage de 25 hectares.

L'unité de comptage est un rectangle, orientée dans le sens Ouest — Est dont les côtés
Sud — Nord mesurent 250 mètres et les côtés Est — Ouest 1 000 mètres de longueur. Une
parcelle compte donc 100 unités de comptage. Les layons sont jalonnés tous les cinquante
mètres.

4.5.3.2 Le Comptage

L'équipe de comptage est composée de six prospecteurs qui balaient toute la surface de
l'unité de comptage, chacun dans un couloir. Ils sont donc espacés grossièrement de vingt et
un mètres.

Un pointeur évolue au bord sur le layon jalonné et enregistre les tiges dénombrées sur
la fiche de comptage (noms des arbres, classe de qualité et leur classe de diamètre). Le chef
l'équipe positionne sur un croquis de l'unité de comptage, les arbres, les cours d'eau et les
étails topographiques que lui communiquent les prospecteurs. Le boussolier traceur est placé
à cent vingt cinq mètres du layon jalonné et vérifie à la boussole que les prospecteurs ne
évient pas la direction.

Toutes les tiges exploitables appartenant à la liste des essences inscrites au cahier des
charges de l'exploitant sont comptées et identifiées. On entend par tige exploitable, une tige
ui a atteint le diamètre minimum d'exploitabilité (DME) et dont la qualité se situe dans les
trois premières classes de la norme de cotation des arbres sur pied. Cette opération nécessite
l'avoir des prospecteurs qualifiés et expérimentés.

Nota Bene : En cas de la réalisation des inventaires d'exploitation par les bénéficiaires
u titre d'exploitation, les résultats sont contrôlés et approuvés par l'administration chargée
es forêts.

4.5.3.3 La mise en œuvre

Pour préserver la diversité floristique et génétique des essences de valeur, des
semenciers, des espèces exploitées seront identifiées et marqués en réserve lors de l'inventaire
d'exploitation, à raison d'un arbre tous les dix hectares selon une étude du Projet API Dimako.

Ces semenciers auront le diamètre d'exploitabilité et seront sans défaut de
conformation apparent. Ils devront être marqués à la peinture.

57
4.54 L'exploitation

4.54.1 Planification des pistes de débardage et de débusquage

La méthode de planification préconisée par le Projet API Dimako nous a paru
rationnelle surtout dans la perspective d'une optimisation du réseau en tenant compte des
aspects financiers et environnementaux.

Le réseau des pistes de débardage doit être planifié d'avance sur la carte d'inventaire, il
doit essentiellement être fonction des tiges à abattre et de la topographie.

Ce réseau est balisé sur le terrain à la peinture ou par tout autre moyen afin d'éviter
aux engins des déplacement inutiles.

Selon le document du Projet API Dimako, cette planification consiste à identifier sur
la carte des "paquets" d'arbres en fonction de leur proximité. Chacun de ces paquets est
raccordé par une piste de débardage principale à la route ou à un autre paquet plus proche de
la route. Des pistes de débardage secondaires relient les pieds des arbres à la piste principale.

Cette planification est matérialisée par la figure suivante :

Figure 13: Planification du réseau des pistes de débardage

Layon =
Piste principale: —

Arbres à exploiter @

Piste secondaire = æ

Route

58
4.542 L'abattage

Pour s'assurer que tous les arbres abattus ont atteint le diamètre minimum
d'exploitabilité d'aménagement et qu'aucun de ces arbres n'est oublié, il est recommandé au
prospecteur un ruban circonférenciel et une plaque pour effectuer les mesures.

SS

Pour préserver l'équilibre de la forêt, et limiter les dégâts d'abattage, il faut :

- Selon les Directives Nationales pour l'Aménagement Durable des Forêts,
limiter les prélèvements au maximum à deux arbres à l'hectare, même en
cas de peuplement pur d'une espèce donnée.

- Selon le document général du Projet API Dimako (1995), la distance
minimale entre les souches de chaque arbre exploité sera de 60 mètres.

4.5.5 Le contrôle de l'exploitation

Confère paragraphe 4.7.6

4.5.6 Prévision des coupes de la rotation suivante

Il convient de souligner que toutes les tiges d'essences commerciales de diamètre
supérieur au diamètre minimum d'exploitabilité d'aménagement ne seront pas exploitées au
premier passage. Toutefois, nos prévisions de coupes de la rotation suivante s'intéresseront
aux volumes reconstitués par les tiges d'avenir qui sont susceptibles d'atteindre le Diamètre
Minimum d'exploitabilité à la fin de la première rotation compte tenu de leur accroissement
moyen.

Les estimations de volumes bruts en m° des essences prévues en deuxième coupe ont
été faites dans les tableaux précédents.

Les effectifs et volumes des tiges d’avenir sont inférieurs à ceux des tiges du premier
passage en exploitation, ce qui montre l'importance de la sylviculture pour pouvoir corriger
les courbes d'effectifs, et d'accroître les chances de retrouver à peu près le même volume à la
deuxième rotation.

Selon les normes du MINEPF, un nombre de préexistants de plus de quinze arbres à
l'hectare est la preuve qu'une zone forestière est riche. Dans ce cas, les activités sylvicoles
qu'on peut y mener se limitent à avantager les tiges d'avenir dont les volumes lors de la
deuxième rotation pourront compenser les prélèvements opérées au premier passage.

De cinq à quinze préexistants à l'hectare, les plantations d'enrichissement sont
nécessaires. En dessous de cinq préexistants à l'hectare, une plantation en plein s'impose.

59
4.6.1 Sylviculture en peuplement naturel (méthode par dévitalisation)

L'exploitation devrait prélever en moyenne un arbre à l'hectare. On pourra dans ce cas
avantager un arbre et demi à l'hectare afin qu'en moyenne, on puisse retrouver les mêmes
volumes en fin de rotation sans risque de perturber l’écosystème. Compte tenu des
accroissements des espèces retenues dans le cadre de cet aménagement et de la spécificité de
cette zone écologique (zone de savane périe forestière à écologie fragile), seuls les arbres dont
le diamètre minimum d’exploitabilité est inférieur à 40 cm seront avantagés. En effet, plus les
arbres avantagés sont jeunes, plus l’effet de l’éclaircie est aléatoire (cf. Directives Nationales
Pour l’Aménagement Durable des Forêts Naturelles du Cameroun page 30) ;

Ainsi sur les 90 814,77 hectares de la série de production, 136 222 arbres seront
avantagés par éclaircie de 2 arbres à l’hectare mal conformés et pleins de défauts
éventuellement, soit 191 629 arbres environ. Ceci revient à traiter 4 540 arbres par an et
éclaircir 6 387 arbres mal conformés par an. La tâche d'une équipe selon le document de mise
en œuvre des directives sera :

90 814,77 ha /(30 * 120) = 25 hectares / jour.

En prenant cette hypothèse, on parvient au chiffre suivant :

Caractéristiques physiques

- Tâche journalière 25,00 ha/j;

- Nombre d'arbres à dévitaliser par jour 38,00

- Nombre de personnes par équipe 5

- Tâche journalière par personne 12 arbres / jour
- Mélange nécessaire pour le travail 30 litres

- Consommation journalière du garlon 1,55 litre

Caractéristiques économiques

- Frais de personnel (ŒCFA/j)
- un prospecteur sylviculteur 6 500
-__ trois ouvriers sylviculteurs 7 500
- un porteur 2 000
- Produits chimiques
- 30 litres de gasoil à 450 f/1 13 500
- 1,55 litres de garlon à 15 000 f/1 23 250
- petit matériel divers 2 000
- Total 54 750 francs

Ainsi l'ordre de grandeur du coût de traitement serait de 2 190 francs à l'hectare, soit
en moyenne un coût de 6 502 594 francs CFA par an et par assiette de coupe (environ 100
F.CFA/m°), soit au total 195 077 823 F.CFA en trente ans.
4.6.2 Plantation en plein

Elles concerneront les essences à croissance rapide, notamment le Teck à reboiser dans
les zones de savane.
Le Fraké ou le Framiré sont des essences de lumière qui peuvent permettre de
récupérer les anciennes jachères agricoles. L'Ayous dont le bouturage et la sylviculture sont
maîtrisés sera une essence de reboisement de choix dans les parcs à bois.

4.6.2.1 Lieu de plantation

Les plantations vont être réalisées sur 60 hectares par an pendant la période que couvre
la convention définitive. Ces superficies représentent la partie savanicole de l'Unité Forestière
d'Aménagement. Le Teck se présente comme l'essence de reboisement par excellence dans

lesdites zones. Par ailleurs, le reboisement des parcs à bois est à prévoir en essences de
moyenne révolution (Ayous) ou de lumière (Fraké ou Framiré).

4.6.2.2 Méthode et coût de plantation

Il s'agira d'une plantation en plein dont les plants seront espacés de quatre mètres x
quatre mètres pour le Teck, soit 625 plants à l'hectares et de cinq mètres x cinq mètres pour
les autres essences de reboisement, soit 30 000 plants de Teck et 20 000 plants d'autres
essences soit 50 000 plants à produire en pépinière en vue de réaliser 60 hectares de plantation
dont 40 hectares de Teck et 20 hectares d'autres essences. Le coût total estimé est de 650 000
x 60 x 15 = 585 000 000 F CFA (voir coûts pratiqués à l'ONADEF).

4.7 Programme de protection et de conservation de l’environnement

En matière de protection de l’environnement, l’opérateur économique ainsi que les
autres acteurs impliqués dans l’aménagement forestier veilleront au respect des normes
d'intervention en milieu forestier notamment celles ayant trait à la protection contre l’érosion,
contre les feux de brousse, la pollution de l’air et de l’eau ainsi que l’exploitation des
carrières. Ceci est d’autant plus important que la concession se trouve en zone de transition
(forêt-savane) qui se trouve être une zone à écologie fragile et présentant par endroit des
affleurements rocheux. Ce programme vise également, à restreindre l’envahissement de la
forêt par les populations et à lutter contre les insectes nuisibles et les maladies.

Par ailleurs un dispositif fonctionnel de surveillance, de contrôle et de suivi des
activités d’aménagement devra être mis en place.

4.7.1 Mesures contre l'érosion
En matière de lutte contre l’érosion, l’opérateur économique devra notamment:

- éviter les déboisements des berges et des pentes sensibles notamment le long
des cours d’eau ou dans les zones escarpées de la concession;

- _ éviter la destruction excessive de la végétation lors de l’ouverture des pistes de
débardage et des routes d’accès au massif;

- fermer certaines artères du massif à la circulation lors des périodes de pluies
intenses;

61
- mettre en place les infrastructures, notamment routières selon les normes en
vigueur.

4.7.2 Mesures contre les feux de brousse

La surveillance de l’intérieur de la forêt permanente et autour des campements, ou à
installer est sous la responsabilité du concessionnaire. Celui-ci veillera au respect de
l'interdiction des feux de brousse même dans le cadre des activités agricoles pour lesquelles
les populations et le personnel de l’entreprise utilisent souvent le système d’agriculture
itinérante sur brûlis.

Par ailleurs, les UFA 08-001 et 08-002 étant constituées d’importantes zones de
Savane, et la pratique de la chasse par feux de brousse étant encrée dans les mœurs des
populations riveraines, une campagne de sensibilisation auprès de ces populations en vue
d’une limitation de la pratique des feux, campagne menée par les responsables forestiers et
les autorités administratives locales est nécessaire.

4.7.3 Mesures contre la pollution de l’air et de l’eau
Pour éviter la pollution de l’eau et de l’air, l’opérateur économique devra veiller à :
- éviter l’utilisation des polluants chimiques dans le cadre de la pêche ;

- éviter de brûler les déchets d’usinage qui pourraient faire l’objet d’une
utilisation pour la chaudière ou mis à la disposition des populations
nécessiteuses .

L'on procédera par ailleurs à une exploitation écologique de la forêt en faisant le
moins de gaspillage possible pour les espèces d’intérêt économique moindre; pour ce faire le
personnel devra être formé aux techniques modernes d’abattage respectueuses des populations
d’avenir. Un effort de récupération du bois sera entrepris en forêt et aux différents parcs en
vue d’une meilleure utilisation de la matière ligneuse.

-_ déverser les huiles usagées provenant de l’usine et des engins dans les fosses
aménagées à cet effet, même au niveau des parcs en forêt.

4.74 Mesures contre les insectes et les maladies

En cas de dégâts qui proviendraient des insectes et des maladies sur les arbres des
peuplements, l’opérateur économique veillera à informer l’ Administration forestière à temps
pour lui permettre de saisir les services compétents de la recherche en vue d’envisager de
façon concertée des mesures curatives à prendre.

Mais il serait judicieux de prendre des mesures préventives moins coûteuses dans le

cadre des activités de recherche qui seront menées dans le massif; de concert avec le
concessionnaires.

62
4.7.5 Mesures contre l’envahissement par les populations

Il convient tout d’abord de signaler que la Sanaga constitue une barrière naturelle de la
partie Sud de la concession.

Pour lutter contre l’envahissement du massif par les populations riveraines, il est
primordial que l’ Administration forestière :

- _entreprenne de toute urgence la procédure de classement de la réserve pour
sécuriser les activités d’aménagement ;

-  responsabilise les populations par des contrats intéressés aux travaux
d’entretien et de surveillance des portions des limites de la concession relevant
de leur terroir, de manière concertée avec l’opérateur économique.

A l’intérieur de la forêt permanente,

- les activités autres que forestières notamment les activités agricoles seront
réglementées voire proscrites ;

- certains droits d’usage seront restreints notamment la récolte des perches
destinées à la construction des cases ou à d’autres usages.

Au cas où elles seront autorisées, les activités agricoles se feront dans le cadre des
systèmes agro - forestiers en l'occurrence la méthode Taungya pour récupérer l’espace envahi.

4.7.6 Dispositif de sur veillance et de contrôle
4.7.6.1 Contrôle

En matière de contrôle et de suivi des activités d'aménagement, l’on distingue : le
contrôle technique et le contrôle administratif.

Le contrôle technique se fera, par une structure spécialisée compétente dont
l’expérience en la matière est prouvée et dotée d’une autonomie de moyens et mandatée par
l’Administration forestière à cet effet.

Le contrôle technique consistera en la vérification de l’application des normes
techniques notamment en ce qui concerne :

- la délimitation et le parcellaire (Assiette Annuelle de Coupe, (AAC) et Unité
Forestière d'Exploitation (UFE)) ;

- l’inventaire d’exploitation ;

- la vérification du respect des prescriptions en matière d’exploitation par un
inventaire de recollement ;

- la vérification des prescriptions sylvicoles;

63
- la vérification des cubages dans le parc à bois;
- le contrôle de la qualité des infrastructures mises en place.

Les rapports circonstanciés issus de ce contrôle seront adressés à l’ Administration
forestière dans les délais raisonnables pour validation ou sanction.

Le contrôle administratif quant à lui, sera réalisé par les services compétents de
l’Administration forestière suivant les règles et procédures en vigueur.

Dans l’un ou l’autre cas, la diligence est recommandée pour ne pas bloquer les
activités de l’opérateur économique.

4.7.6.2 Dispositif de surveillance

Autour de la réserve, l’opérateur économique devra baliser les entrées par les guérites
et en assurer le gardiennage par un personnel équipé et qui sera assisté en temps utile par le
personnel Administratif commis au contrôle et ces guérites seront installées.

4.7.7 Protection des sites d'intérêt mystico - culturel

- Les connaissances traditionnelles des populations seront exploitées éventuellement en
vue d’identifier certains sites ou espèces d’intérêt mystico- culturel qui seront protégés.

4.8 Les autres aménagements

Outre l’aménagement de la série de production du bois d'œuvre, une attention
particulière sera accordée à l’aménagement des autres séries, ceci devant permettre d’assurer
la pérennité de l’activité de production du bois d’œuvre.

4.8.1 La série sylvicole : (confère paragraphe 4.6.2)

Cette série à titre de rappel est constituée de 33 962,34 qui se composent de Savane
(arbrée et brisée) et de cultures.

4.8.2 La série de protection

Cette série, constituée essentiellement de forêt marécageuse inondée en permanence
couvre 732,77 ha. L'opérateur devra prendre de mesures pour sa protection.

48.3 Structures d’accueil du public

Certains sites à identifier notamment lors des inventaires systématiques comme
potentiel touristique, scientifique ou d’enseignement ou certains chutes ou rapides feront
l’objet d'aménagement par les Administrations compétentes avec possibilité d’y installer des
campements et des bancs publics etc. Le mode d’exploitation des zones ainsi aménagées sera
précisé par ces administrations de façon concertée.
484 Mesures de conservation du potentiel halieutico — cynégétique

Compte tenu des importantes potentialités halieutico-cynégétiques de la zone, des
inventaires de ces ressources seront menés assortis des plans de gestion spécifiques des
ressources concernées.

Dans tous les cas la pratique de la chasse ainsi que celle de la pêche seront régies par
les dispositions légales, sous le contrôle des services locaux de l’ Administration forestière et
autres Administrations compétentes en veillant surtout au respect des périodes de fermeture et
d'ouverture de ces activités.

A cet effet les actions de sensibilisation des populations riveraines et des ouvriers de
la Sociétés seront menées par les agents de l’Administration forestière ou sous la
responsabilité des organisations non gouvernementales ou autres projets exerçant dans ce
domaine dans la zone des UFA 08-001 et 08-002.

Les chasseurs autorisés quant à eux ainsi que l’ensemble du public, trouveront sous
forme de rappel, une liste des espèces protégées et autres informations pertinentes à ce sujet,
affichées aux entrées du massif et au poste forestier et de chasse.

L'on veillera autant que possible à exploiter les connaissances et pratiques
traditionnelles des populations sur la conservation des ressources halieutico-cynégétiques
notamment les périodes d'interdiction de chasse et de pêche et les méthodes de pêche
biologique.

L'opérateur économique veillera par ailleurs à ce que ses engins et conducteurs ne
contribuent à l’intensification du braconnage notamment par le transport des délinquants, des
matériels et des trophées.

4.8.5 Promotion et gestion des produits forestiers non - ligneux

En vue d’une gestion durable des produits forestiers non - ligneux les actions à
entreprendre comprendront entre autres :

La formalisation des modalités de gestion et de jouissance des produits forestiers non
ligneux issus de la concession dans le cadre des contrats intéressés passés entre les comités
«Paysans - Forêts» et l’ Administration forestière.

La mise en œuvre des stratégies de gestion des produits ainsi identifiées, celles-ci
comprenant notamment :

- le recensement des produits notamment grâce à l’exploitation des
connaissances traditionnelles des populations ;

- leur intégration dans la mesure du possible dans les inventaires d’exploitation
en vue de maîtriser le potentiel et de connaître leur localisation ;

- la conduite des études pour maîtriser la production et les périodes de
fructification ;

65
- la maîtrise du circuit de commercialisation pour placer ces produits dans des
zones à forte demande et accroître ainsi les revenus des populations riveraines.

Par ailleurs l’on entreprendra des études ethno-botaniques dans la zone en vue de
garantir notamment un apport significatif des dividendes qui résulteraient d’une valorisation

des ressources génétiques.

Ces volets d’action seront menés sous l’encadrement de l’ Administration forestière ou
des O.NG. spécialisées.

66
49 Activités de Recherche

Les activités de recherche doivent tendre à maîtriser l’évolution de la forêt en vue de
réajuster l’aménagement et de constituer une banque de données .

Les actions à entreprendre dans ce cadre seront réalisées en collaboration avec les
structures compétentes de la Recherche sous la responsabilité et le financement de l’opérateur
économique.

Elles comprennent notamment :

l'installation les parcelles échantillons permanentes ou d’observation pour le suivi de
l’évolution de la forêt. Une parcelle permanente d'une superficie de 5 à 10 ha sera réservée à
cet effet dans quatre Assiettes Annuelles de Coupe (AAC) des Unités Forestières
d'Exploitation en cours d’exploitation et déjà exploitée en vue notamment de l’observation
des paramètres suivants :

-  phénologie;
- accroissement moyen annuel en diamètre;
- mortalité;

- vigueur de la régénération après exploitation;

- pathologie ;

- effet des interventions sylvicoles sur la croissance des tiges;
-_ perturbation causée notamment au niveau de la faune etc.

Ces observations se feront chaque année et les résultats obtenus seront pris en compte
notamment dans la révision des plans d'aménagement.

Par ailleurs des études seront entreprises en vue d'affiner certains paramètres
d'aménagement notamment en ce qui concerne :

-__ l'établissement des tarifs de cubage locaux;

- la détermination des coefficients de commercialisation propres au massif
forestier.

Enfin, un effort particulier est demandé à l'opérateur économique en vue d'une
utilisation accrue et dans la mesure du possible des essences dites de promotion.

67
5

Participation des populations à l'aménagement
de la concession

68
5.1 Cadre organisationnel et relationnel
La participation pleine et entière des populations dans la gestion des forêts est
considérée dans la nouvelle loi forestière comme essentielle à la réussite de la nouvelle

politique forestière.

Cette loi vise à faire des populations des véritables partenaires de l’Etat pour la
sauvegarde des forêts en particulier.

Pour rendre cette participation des populations concrète, des comités paysans - forêts
seront créés. Ceux-ci seront des interlocuteurs privilégiés agissant pour le compte des
populations qu’ils représentent et auront un rôle primordial à jouer dans le système
d’aménagement préconisé.

Ces comités dont la composition sera précisée par l’ Administration compétente auront
notamment:

- un rôle de sensibilisation et d’animation dans les villages;

- un rôle d’information des villageois sur les activités d’aménagement;

- un rôle de supervision et de suivi de l’exécution des travaux et des activités en
forêt par les populations, suivant des contrats intéressés passés avec

l'Administration forestière;

- un rôle de collaboration en matière de surveillance et de contrôle de la
concession;

- un rôle dans le règlement des conflits.

Il sera envisagé la création de quatre (4) comités «Paysans - Forêts»

5.2 Mécanisme de résolution des conflits

Les conflits qui naîtraient de la mise en œuvre des aménagements seront résolus dans
le cadre administratif et réglementaire dans la mesure du possible.

Si ces conflits revêtent un caractère local, ils trouveront des solutions à travers un
comité local à créer qui associerait :

-__ l’exploitant ou son représentant;
-__ les représentants des comités «Paysans - Forêts»;
- les responsables de l’ Administration forestière;

- l'autorité traditionnelle ;

69
- les responsables de l’ Administration territoriale;
- les élus du peuple ;
-__les représentants des organisations ou ONG intervenant dans le milieu.

Les modalités de fonctionnement dudit comité seront définies par l'administration
forestière de concert avec les autres parties intéress

De toutes les façons, un compte-rendu des résolutions adoptées au cours de chaque
session doit être tenu au Ministre chargé des forêts.

En cas de conflit persistant l’on fera recours à l'arbitrage du Ministre chargé des forêts.
La création des comités Paysans - forêts ainsi que celle des comités locaux de

règlement des conflits seront formalisées par des arrêtés préfectoraux, qui préciseront par
ailleurs les modalités de fonctionnement desdits comités.

5.3 Mode d'intervention des populations dans l’aménagement
Les populations interviendront dans le processus d’aménagement à travers:

- le recrutement pour faire partie des effectifs du personnel de la société travaillant dans
les activités d'exploitation, à l’usine ou dans la mise en place des infrastructures. A cet
effet le recrutement des riverains sera prioritaire à qualification égale ;

- les contrats intéressés passés avec l’ Administration forestière ou le concessionnaire par
le biais les comités paysans - forêts notamment en matières, de délimitation du périmètre
du massif; de surveillance et de contrôle des limites, de sylviculture ainsi que dans le
cadre des droits d’usage. A cet effet les terroirs des villages constituant chacun de ces
comités seront identifiés en vue d’une répartition spatiale des activités ou des
responsabilités dévolues à chacun des comités.

Pour ce faire leur encadrement sera requis notamment sous la responsabilité de
l’Administration forestière ou des ONG spécialisées.

54 Evolution des relations populations-forêts

Les retombées de l’aménagement proposé sont multiples et se manifestent de deux
façons, directe et indirecte.

Retombées indirectes

- Les populations utiliseront les infrastructures routières qui seront mises en
place dans le cadre de l’aménagement et ce de façon permanente ;

- L'arrivée massive du personnel de l’entreprise va favoriser l'émergence d’un
marché et partant la création d’un pôle de développement avec des effets

70
d’entraînement sur l’agriculture, la santé bref sur le niveau de vie des
populations ;

- Dans le cadre de cet aménagement, les populations maîtriseront la gestion et
l’utilisation des ressources forestières en générale et en particulier les produits
forestiers non — ligneux.

Par ailleurs la réalisation des œuvres sociales et sportives ainsi que certaines autres
actions notamment en faveur des femmes et des jeunes pourraient être négociées en
faveur des populations riveraines et mises en place dans le cadre des cahiers de
charges.

Retombées directes

Elles seront constituées de :

- les taxes et quote-parts provenant des recettes de l’exploitation forestière
allouées aux populations selon les textes en vigueur ;

- des revenus liés à la mise en œuvre des contrats passés entre les comités
paysans - forêts et l’Etat ou l’opérateur économique dans le cadre des travaux
de délimitation, de surveillance des limites, de la sylviculture etc.

es retombées seront consignées dans le cahier de charges.

Les droits et devoirs des uns et des autres seront définis dans le cahier des
charges signé d’accord parti par les différentes parties prenantes.

71
6

Révision du plan d'aménagement et du plan
quinquennal de gestion

72
6.1 La révision

La révision du plan d’aménagement de même que le plan quinquennal de gestion se
fera tous les cinq ans. Pour cela on se servira des expériences acquises lors de la gestion des
cinq premières Unités Forestières d'Aménagement.

Au vu des difficultés rencontrées, certains éléments pourraient être négociés par

l’opérateur économique auprès de l’ Administration forestière et on en tiendra compte dans la
révision du plan.

6.2 Suivi de l'aménagement forestier

Il sera mis en place un système d'archivage ainsi qu'une base de données notamment
en ce qui concerne :

- les textes, note de service concernant le mas

- les données des inventaires forestiers (inventaire d'aménagement et inventaire
d'exploitation);

-__ les données sur la production forestière et la production industrielle;
- les inventaires de recollement;
- la sylviculture;

- la recherche;

- la fiscalité;

- etc.

Ces données seront judicieusement exploitées pour le suivi de l'aménagement ainsi
que pour la révision du plan d'aménagement et du plan quinquennal de gestion.

73
7

Bilan économique et financier

74
Deux intervenants sont impliqués à ce niveau dans le processus de l'aménagement, en ce qui
concerne les revenus et les dépenses. D'une part l'Etat qui doit assurer le contrôle et la surveillance de
l'Unité Forestière d'Aménagement, et d’autre part l'exploitant qui doit payer les taxes forestières, ouvrir
les limites artificielles et supporter les frais d'exploitation. L'essentiel des revenus est constitué par la
vente des bois exploités.

7.1 Les revenus

Seule l'activité d'exploitation du bois sera prise en considération dans ce volet; la chasse, la
cueillette, la pêche ne se faisant pas sur une base commerciale et formelle, il est difficile de quantifier
et d'évaluer de façon chiffrée les bénéfices attendus.

Sur la base de la liste des essences commerciales et de leurs prix FOB respectifs, le revenu
initial est estimé à 104.510.970.600 milliards correspond à une valeur de 165.738.429.100 milliards au
bout de 30 ans au taux annuel de 03.%.

Le revenu annuel moyen (3.465.022.036 milliards) devra être ajusté à l'inflation qui est le seul
indicateur fiable de progression de valeur monétaire dont nous disposons. Depuis quelques années, le
taux d'inflation varie entre 2,5 et 3 %. On retiendra 3 % comme taux moyen sur les trente années. C'est
ainsi que :

- dal ee année, on aura un revenu moyen de : 3.465.022.036F CFA
- la 2% année, on aura un revenu moyen de:  3.465.022.036 * (1 +0,03)
- la 3° année, on aura un revenu moyen de : 3.465.022.036 * (140,03)

- la 30 * année, on aura un revenu moyen de 3.465.022.036 * (140,03)

Au total on aura 3.465.022.036 * (14+(140.03)+(14+0,03)°+....+ (1+0,03)°)

On remarque que l'on a une suite géométrique dont le 1er terme est
3.345.022.036 et la raison (140,03)

Ainsi sur trente ans, On aura un revenu ajusté de 164.849.961.100 F.CFA.

En tenant compte des coûts de transformation, du transport et de la mise en FOB etc, on peut
sans risques de nous tromper estimer ces différents coûts à 1/3 du revenu qui précède, ce qui nous
amène à un revenu réel d’environ 109.899.974.066 FCFA

7.2.1 Les coûts d'exploitation

Les résultats de certaines études réalisées au Cameroun en zone de forêt ont été exploités. Nous
avons considéré que ces études demeurent d'actualité même si elles datent de 1994 et 1995; Elles ont
eu lieu après la dévaluation du F CFA et les prix du carburant, même s'ils ont fluctué, continuent à
grimper. On peut considérer que l'augmentation globale depuis 1995 a été de 20 %. De même,
l'inflation persiste et les textes de loi de finance ont été modifiés, notamment en ce qui concerne la taxe
d'abattage et la redevance forestière.

Rappel des taxes

Tableau 20 : Redevance et taxes sur l'exploitation forestière suivant la loi des
Finances 1998
Type de taxes Prix ou taux
Redevance forestière 1 500 F CFA / ha
Taxe d'abattage 2,5 % FOB
Cautionnement 200 F CFA /ha

-  Redevance forestière 125.509,86 ha x 1 500 F/ha 188.264.750 F CFA

-_ Cautionnement 125.509,86 ha x 200 F/ha 25.101.972 F CFA

La taxe d’abattage assise sur les valeurs FOB des essences exploitables est de 4.134.856.800 FCFA.
Prix de revient au m° départ chantier

Il est composé ainsi qu'il suit

- Route 7265
-  Abattage 216
-  Débusquage 489
-  Débardage 1531
- Chargement 486
- Parc à bois 2 400
- Inventaire d'aménagement 4
- Inventaire d'exploitation 110
- Plan d'aménagement 4
- Taxes fixes 1570
- Taxes d'abattage 1 897
- Assurances 200
- Roues et chaîne 825
- Autre frais 287
- Abandon (10 %) 2 362
Prix de revient au m° 19 646F/m°

En ajoutant 35 000 F par mètre cube de frais de transport (à raison de 70 F/m°/km environ), on

arrive à un prix de revient de 54 646 F par mètre cube.

Note : La transformation du bois n'a pas été prise en compte pour deux raisons :

-_ L'ordonnance du Président de la République publiée récemment et modifiant de fait la loi
de 1994 autorise l'exportation de grumes à hauteur de 30 % de la production pour une

période supplémentaire de cinq ans.

- Par ailleurs, cet aspect n'est pas un élément pertinent de l'aménagement forestier, la
ressource forestière devant être aménagée de manière à remplir toutes ses fonctions.

Coût d'exploitation des volumes commerciaux des essences exploitables

En trente ans, l'exploitation des essences retenues pour l'aménagement aura donc coûté en
tenant compte du volume commercial :

(54 646 * 1 967,130 * 1 000) = 61.967.849.520 FCFA .

76
Soit un coût moyen annuel de 2.065.559.502 F CFA qui, ajusté à l'inflation donnera :
- dal N année, on aura un revenu moyen de : 2.065.559.502 F CFA

- la 2% année, on aura un revenu moyen de 2.065.559.502* (1 + 0,03)

- la 3°" année, on aura un revenu moyen de 2.065.559.502* (1 + 0,03)?

- la 30 * année, on aura un revenu moyen de 2.065.559.502*(1 + 0,03)”

Ainsi, les coûts d'exploitation sur la durée de rotation seront donnés par l'expression suivante :
2.065.559.502* (1+(1+0,03)+(140,03) +  +(1+0.03)°),

on arrive ainsi à :

2.065.559.502*(1-(1+0,03)30)/(1-(1+0,03)) = 98.269.850.860 F CFA.

soit un coût total d'exploitation de 98.269.850.860 F CFA

Coût de matérialisation des limites

Ce coût incombe entièrement à l'exploitant forestier, l'UFA étant en partie limitée naturellement
par des cours d'eau et par des limites artificielles. Il en faudra au coût de 200 000 Francs le kilomètre

délimiter les 92,1 km restants.

On aura ainsi les 92,1 km * 200 000 = 9.210.000 F CFA. Ce coût ne nécessite aucun
ajustement.

7.2.2 Coûts des traitements sylvicoles
En se référant au chapitre 4.6.1 et 4.6.2, deux méthodes sylvicoles ont été recommandées :
- la sylviculture en peuplement naturel pour un coût de 195 077 823 F.CFA;

- la plantation en plein sur 30 hectares par an pour un coût de 19 500 000 F CFA soit
un coût de 585 000 000 F.CFA sur trente ans.

Soit un coût total des traitements sylvicoles de 780 077 823 F.CFA.

Ce qui équivaut à un coût annuel moyen de 26 002 594 F.CFA. En faisant un ajustement à
l'inflation pour un taux de 3 %, on aura donc :

26 002 594 * (1-(1+0,03)*) / (1-(14+0,03)) = 1 237 084 219

7.2.3 Coûts de contrôle et gestion

Nous estimons que l'étendue de l'UFA est importante. Deux agents utilisés à plein temps seront
nécessaires pour assurer la gestion de cette UFA et le contrôle de l'exploitation forestière.

Pour une rémunération mensuelle de 250 000 F CFA par agent (fonctionnement et transport
compris), ce coût de contrôle et de gestion s'élève à 6 000 000 F CFA par an.

77
7.24 Coûts de la recherche forestière

A raison de 5 000 000 FCFA par an pour la recherche forestière, et en ajustant suivant le taux
d'inflation sur trente ans,

on aura : 5 000 000 * (1-(1+0.03)%) / (1-(1+0,03)) = 237 877 079 FCFA.
7.2.5 Frais de révision du plan d'aménagement

Les plans d'aménagement doivent être révisés tous les cinq ans, sur trente ans, nous aurons
droit à six révisions de 12 000 000 F CFA chacune , d'où un coût global de :

12 000 000 * 6 =72 000 000 F CFA.

Bilan

Recettes 109.899.974.066 F CFA

Dépenses :
- coût d'exploitation 98.269.850.860 F.CFA
- _ Redevance forestière 188.264.750 F.CFA
- coût de matérialisation des limites 9.210.000 F.CFA
- coût des traitements sylvicoles 1237 084 219 F.CFA
- coût de contrôle et gestion 180 000 000 F.CFA
- coût de la recherche forestière 237 877 079 F.CFA
- coût de révision du plan 72 000 000 F.CFA

Bilan 109.899.974.066 — 100.194.286.908  =9.705.687.158 F.CFA

Soit un solde positif de : 9.705.687.158 F.CFA

78
